 



EXHIBIT 10.1
EXECUTION COPY
$125,000,000
Retail Ventures, Inc.
$125,000,000 6.625% Mandatorily Exchangeable Notes due September 15, 2011
Underwriting Agreement
August 10, 2006
Lehman Brothers Inc.
as Underwriter
745 Seventh Ave.
New York, New York 10019
Dear Sirs:
Retail Ventures, Inc., an Ohio corporation (“Retail Ventures”), proposes to
issue and sell Premium Income Exchangeable SecuritiesSM (the “PIES”) consisting
of $125,000,000 in aggregate principal amount of Retail Ventures’ 6.625%
Mandatorily Exchangeable Notes due September 15, 2011, exchangeable into Class A
common shares, no par value per share (“Shares”), of DSW Inc., an Ohio
corporation (“DSW”), to be issued under an indenture, to be dated as of
August 16, 2006 (the “Indenture”), between Retail Ventures and HSBC Bank USA,
National Association, as trustee (the “Trustee”) (such PIES, the “Firm PIES”) to
Lehman Brothers Inc., as Underwriter (the “Underwriter”) and, at your election,
additional PIES consisting of up to $18,750,000 aggregate principal amount of
additional PIES (the “Optional PIES”) (the Firm PIES and the Optional PIES which
the Underwriter elects to purchase pursuant to Section 3 being collectively
called the “PIES”). On September 15, 2011, unless Retail Ventures shall have
settled its obligations under the PIES, in whole or in part in cash, as provided
in the Indenture, the principal amount of each PIES will be mandatorily
exchangeable by Retail Ventures into Shares, at the rate specified in the PIES
Prospectus (as defined below). The PIES will be secured initially by a pledge of
DSW Class B common shares, no par value per share (the “Class B Common Shares”)
(which are exchangeable for Shares) equal to the maximum number of Shares
deliverable by Retail Ventures upon exchange of the PIES. This agreement (this
“Agreement”) is to confirm the agreement concerning the purchase of the PIES
from Retail Ventures by the Underwriter.
In connection with the offering and sale of the PIES, DSW has agreed, on behalf
of Retail Ventures, to file a registration statement on Form S-1 (File
No. 333-134227) (which registration statement has since been converted via the
filing of Pre-effective Amendment

 



--------------------------------------------------------------------------------



 



No. 2 thereto to a registration statement on Form S-3) (the “Shares Registration
Statement”) registering Shares for which the PIES are to be exchanged.
          1. Representations and Warranties of Retail Ventures Regarding the
PIES. Retail Ventures represents and warrants to, and agrees with, the
Underwriter that:
          (a) A registration statement on Form S-3 (File No. 333-134225) with
respect to the PIES (i) has been prepared by Retail Ventures in conformity with
the requirements of the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations (the “Rules and Regulations”) of the
Securities and Exchange Commission (the “Commission”) thereunder, (ii) has been
filed with the Commission under the Securities Act, (iii) either has become
effective under the Securities Act and is not proposed to be amended or is
proposed to be amended by amendment or post-effective amendment and (iv) no stop
order suspending the effectiveness of such registration statement or any
registration statement filed pursuant to Rule 462(b) of the Rules and
Regulations has been issued under the Securities Act and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of Retail
Ventures, are contemplated by the Commission. If Retail Ventures does not
propose to amend such registration statement and if any post-effective amendment
to such registration statement has been filed with the Commission prior to the
execution and delivery of this Agreement, the most recent such amendment has
been declared effective by the Commission. Copies of such registration statement
as amended to date have been delivered by Retail Ventures to you.
For purposes of this Agreement:
     (i) “Applicable Time” means 10:00 p.m. (New York City time) on the date of
this Agreement;
     (ii) “Effective Date” means the date and time as of which such registration
statement, or the most recent post-effective amendment thereto, was declared
effective by the Commission;
     (iii) “PIES Prospectus” means the final prospectus relating to the PIES, as
filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations;
     (iv) “PIES Registration Statement” means such registration statement, as
amended as of the Effective

2



--------------------------------------------------------------------------------



 



Date, including any Preliminary PIES Prospectus (as defined below), or the PIES
Prospectus, and all exhibits to such registration statement, including any
documents incorporated by reference therein and all information contained in the
final prospectus filed with the Commission pursuant to Rule 424(b) in accordance
with Section 5(a) hereof and deemed to be a part thereof as of the Applicable
Time pursuant to paragraph (b) of Rule 430A of the Rules and Regulations;
     (v) “Preliminary PIES Prospectus” means any preliminary prospectus relating
to the PIES included in such registration statement or filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations;
     (vi) “Pricing Disclosure Package” means, as of the Applicable Time, the
most recent Preliminary PIES Prospectus, together with each Retail Ventures Free
Writing Prospectus (as defined below), filed or used by Retail Ventures on or
before the Applicable Time, other than a road show that is a Retail Ventures
Free Writing Prospectus but is not required to be filed under Rule 433 of the
Rules and Regulations; and
     (vii) “Retail Ventures Free Writing Prospectus” means each “free writing
prospectus” (as defined in Rule 405 of the Rules and Regulations) prepared by or
on behalf of Retail Ventures or used or referred to by Retail Ventures in
connection with the offering of the PIES.
     Any reference to any Preliminary PIES Prospectus or the PIES Prospectus
shall be deemed to refer to and include any documents incorporated by reference
therein pursuant to Form S-3 under the Securities Act as of the date of such
Preliminary PIES Prospectus or the PIES Prospectus, as the case may be. Any
reference to the “most recent Preliminary PIES Prospectus” shall be deemed to
refer to the latest Preliminary PIES Prospectus included in the Registration
Statement or filed pursuant to Rule 424(b) prior to or on the date hereof. Any
reference to any amendment or supplement to any Preliminary PIES Prospectus or
the PIES Prospectus shall be deemed to refer to and include any document filed
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),

3



--------------------------------------------------------------------------------



 



after the date of such Preliminary PIES Prospectus or the PIES Prospectus, as
the case may be, and incorporated by reference in such Preliminary PIES
Prospectus or the PIES Prospectus, as the case may be; and any reference to any
amendment to the PIES Registration Statement shall be deemed to include any
documents incorporated by reference therein.
          (b) Retail Ventures was not at the time of initial filing of the PIES
Registration Statement and at the earliest time thereafter that Retail Ventures
or another offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) of the Rules and Regulations) of the PIES, is not on the date
hereof and will not be on the applicable Delivery Date (as defined below), an
“ineligible issuer” (as defined in Rule 405 of the Rules and Regulations).
          (c) The PIES Registration Statement conformed and will conform in all
material respects on the Effective Date and on the applicable Delivery Date, and
any amendment to the PIES Registration Statement filed after the date hereof
will conform in all material respects when filed, to the requirements of the
Securities Act and the Rules and Regulations. The Preliminary PIES Prospectus
conformed, and the PIES Prospectus will conform, in all material respects when
filed with the Commission pursuant to Rule 424(b) and on the applicable Delivery
Date to the requirements of the Securities Act and the Rules and Regulations.
The documents incorporated by reference in any Preliminary PIES Prospectus or
the PIES Prospectus conformed, when filed with the Commission, in all material
respects to the requirements of the Exchange Act or the Securities Act, as
applicable, and the rules and regulations of the Commission thereunder.
          (d) The PIES Registration Statement did not, as of the Effective Date
and as of the Applicable Time, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the PIES
Registration Statement in reliance upon and in conformity with written
information furnished to Retail Ventures by the Underwriter specifically for
inclusion therein, which information is specified in Section 10(f).
          (e) The PIES Prospectus will not, as of its date and on the applicable
Delivery Date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or

4



--------------------------------------------------------------------------------



 



necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the PIES
Prospectus in reliance upon and in conformity with written information furnished
to Retail Ventures by the Underwriter specifically for inclusion therein, which
information is specified in Section 10(f).
          (f) The documents incorporated by reference in any Preliminary PIES
Prospectus or the PIES Prospectus did not, and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not
misleading.
          (g) The Pricing Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Pricing Disclosure Package in reliance upon and in
conformity with written information furnished to Retail Ventures by the
Underwriter specifically for inclusion therein, which information is specified
in Section 10(f).
          (h) Each Retail Ventures Free Writing Prospectus (including, without
limitation, any road show that is a free writing prospectus under Rule 433),
when considered together with the Pricing Disclosure Package as of the
Applicable Time, did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that no representation or warranty is made as to
information contained in or omitted from any Retail Ventures Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to Retail Ventures by the Underwriter specifically for inclusion therein, which
information is specified in Section 10(f).
          (i) Each Retail Ventures Free Writing Prospectus conformed or will
conform in all material respects to the requirements of the Securities Act and
the Rules and Regulations on the date of first use thereof, and Retail Ventures
has complied with all prospectus delivery and any filing requirements applicable
to such Retail Ventures Free Writing

5



--------------------------------------------------------------------------------



 



Prospectus pursuant to the Rules and Regulations. Retail Ventures has not made
any offer relating to the PIES that would constitute a Retail Ventures Free
Writing Prospectus without the prior written consent of the Underwriter. Retail
Ventures has retained in accordance with the Rules and Regulations all Retail
Ventures Free Writing Prospectuses that were not required to be filed pursuant
to the Rules and Regulations.
          (j) The statistical and market-related data included or incorporated
by reference in the most recent Preliminary PIES Prospectus and the Pricing
Disclosure Package are based on or derived from sources which Retail Ventures
reasonably and in good faith believes are reliable and accurate; provided that
no representation or warranty is made as to information contained in or omitted
from the PIES Prospectus in reliance upon and in conformity with written
information furnished to Retail Ventures by the Underwriter specifically for
inclusion therein, which information is specified in Section 10(f).
          (k) Each of Retail Ventures and each of its subsidiaries (as defined
in Section 18) (i) has been duly incorporated or formed and is validly existing
as a corporation or limited liability company, as the case may be, in good
standing or in full force and effect, as applicable, under the laws of its
respective jurisdiction of incorporation or formation, (ii) is duly qualified to
do business and is in good standing or in full force and effect, as applicable,
as a foreign corporation or limited liability company in each jurisdiction in
which its respective ownership or lease of property or the conduct of its
respective business requires such qualification, except where the failure to be
so qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the general
affairs, management, business, prospects, financial position, revenues or
expenses, properties, stockholders’ equity or results of operations of Retail
Ventures and its subsidiaries taken as a whole (a “Material Adverse Effect”),
and (iii) has all power and authority necessary to own or hold its respective
properties and to conduct the business in which it is engaged. Retail Ventures
does not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21 to Retail
Ventures’ Annual Report on Form 10-K for the most recent fiscal year. Except as
set forth in the most recent Preliminary PIES Prospectus, Retail Ventures does
not have any direct or indirect ownership interest by stock ownership or
otherwise in any other corporation, limited liability company, partnership,
joint venture, firm, association or business enterprise.

6



--------------------------------------------------------------------------------



 



          (l) The capitalization of Retail Ventures as of the date of the most
recent balance sheet included or incorporated by reference in each of the most
recent Preliminary PIES Prospectus and in the PIES Prospectus is as set forth in
each of the most recent Preliminary PIES Prospectus and in the PIES Prospectus.
All the issued shares of capital stock of each subsidiary of Retail Ventures
that is a corporation have been duly authorized and validly issued and are fully
paid and non-assessable; all the outstanding shares of capital stock or other
ownership interests of each subsidiary of Retail Ventures are owned directly or
indirectly by Retail Ventures, free and clear of all liens, encumbrances,
equities or claims, except as disclosed in each of the most recent Preliminary
PIES Prospectus and in the PIES Prospectus; and the issuance of such shares of
capital stock of each subsidiary of Retail Ventures has not been made in
violation of any preemptive or other similar rights of shareholders.
          (m) Each of the Indenture and the Collateral Agreement, to be dated as
of August 16, 2006, between Retail Ventures and HSBC Bank USA, National
Association, as collateral agent, trustee and securities intermediary (the
“Collateral Agreement”), has been duly and validly authorized, and, when
executed and delivered by Retail Ventures, will be duly and validly executed and
delivered, and will be a valid and binding agreement of Retail Ventures,
enforceable against Retail Ventures in accordance with its terms, and the
Exchange Agreement, dated as of July 5, 2005, by and between Retail Ventures and
DSW (the “Exchange Agreement”), has been duly and validly authorized, executed
and delivered and is a valid and binding agreement of Retail Ventures,
enforceable against Retail Ventures in accordance with its terms, except in each
case as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The Indenture (i) has been duly qualified under
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), (ii)
complies as to form with the requirements of the Trust Indenture Act and (iii)
conforms to the description thereof in each of the most recent Preliminary PIES
Prospectus and in the PIES Prospectus.
          (n) The PIES have been duly authorized by Retail Ventures for issuance
and sale to the Underwriter pursuant to this Agreement and, when executed by
Retail Ventures and authenticated by the Trustee in accordance with the
Indenture and delivered to the Underwriter against payment therefor in
accordance with the terms hereof,

7



--------------------------------------------------------------------------------



 



will have been validly issued and delivered, free of any preemptive or similar
rights to subscribe to or purchase the same arising by operation of law or under
the charter or by-laws (or other equivalent organizational document) of Retail
Ventures or otherwise, and will constitute valid and binding obligations of
Retail Ventures entitled to the benefits of the Indenture and enforceable in
accordance with their terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or affecting creditors’ rights generally and
by general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and the PIES conform, or will
conform, to the description thereof in each of the most recent Preliminary PIES
Prospectus and in the PIES Prospectus. At the first Delivery Date (as defined
herein), the Collateral Agreement will create in favor of the Collateral Agent,
for the benefit of the holders from time to time of the PIES, a valid and
perfected lien on the collateral purported to be covered thereby, subject to no
equal or prior lien.
          (o) Retail Ventures has the full right, power and authority and all
authorization and approvals required by law to pledge, assign, transfer and to
deliver to the Collateral Agent the DSW Class B Common Shares to be pledged by
Retail Ventures pursuant to the Collateral Agreement. The sale, transfer and
delivery of the DSW Class A Common Shares pursuant to the PIES is not, and upon
exchange of the PIES will not be, subject to any right of first refusal or
similar rights of any person pursuant to any contract to which Retail Ventures
is a party or is bound.
          (p) Except as described in the most recent Preliminary PIES
Prospectus, no subsidiary of Retail Ventures is currently prohibited, directly
or indirectly, from paying any dividends to Retail Ventures, from making any
other distribution on its capital stock to Retail Ventures, from repaying to
Retail Ventures any loans or advances to any such subsidiary from Retail
Ventures or from transferring title to any of its property or assets to Retail
Ventures.
          (q) Retail Ventures has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and to issue,
sell and deliver the PIES in accordance with and upon the terms and conditions
set forth in this Agreement and in each of the most recent Preliminary PIES
Prospectus and the PIES Prospectus. This Agreement has been duly authorized,
executed and delivered by Retail Ventures.

8



--------------------------------------------------------------------------------



 



          (r) The execution, delivery and performance of this Agreement, the
Indenture, the Collateral Agreement, Retail Ventures’ Exchange Request, to be
dated on or before the Initial Delivery Date (as defined below) (the “PIES
Exchange Request”), to be delivered to DSW by Retail Ventures pursuant to the
Exchange Agreement, requesting that DSW exchange Class B Common Shares for
Shares in connection with the exchange of the PIES and each of the other
documents specified in Schedule IV to be entered into in connection with the
issuance and sale of the PIES (such agreements, collectively, the “Applicable
Contracts”), the consummation of the transactions contemplated hereby and
thereby, and the application of the proceeds from the sale of the PIES described
under “Use of Proceeds” in each of the most recent Preliminary PIES Prospectus
and in the PIES Prospectus will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any of Retail Ventures or any of its subsidiaries is a party
or by which Retail Ventures or any of its subsidiaries is bound or to which any
of the property or assets of any of Retail Ventures or any of its subsidiaries
is subject (assuming that the consents required under the Amended and Restated
Loan and Security Agreement, dated July 5, 2005, by and among Value City
Department Stores LLC (“Value City”), as lead borrower, the other Borrowers (as
defined herein), National City Business Credit, Inc., as Administrative Agent,
Revolving Credit Lender and Collateral Agent (each as defined therein), and
other Revolving Credit Lenders (the “VCDS Revolving Credit Agreement”), and the
Second Amended and Restated Senior Loan Agreement, dated July 5, 2005, by and
among Value City, as borrower, the Guarantors (as defined therein), Cerberus
Partners, L.P. (“Cerberus”), as Agent and Lender (each as defined therein), and
the Lenders (the “Senior Loan Agreement” and collectively, with the VCDS
Revolving Credit Agreement, the “VCDS Debt”) will be obtained upon the
effectiveness and satisfaction of the terms of the First Amendment to the
Amended and Restated Loan and Security Agreement, to be dated August 16, 2006,
by and among the parties to the VCDS Revolving Credit Agreement, and the
execution and delivery of, and the satisfaction of the terms of the Prepayment,
Covenant Termination and Release Agreement, to be dated August 16, 2006, by and
among the parties to the Senior Loan Agreement (collectively, the “VCDS Debt
Amendments”), except where such conflict or violation would not have a Material
Adverse Effect, nor will such actions result in any violation of the provisions
of the charter or by-laws (or other equivalent organizational document) of any
of Retail

9



--------------------------------------------------------------------------------



 



Ventures or any of its subsidiaries, or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
any of Retail Ventures or any of its subsidiaries, or any of their respective
properties or assets; and except for (i) the registration of the PIES under the
Securities Act, (ii) the registration of the Shares under the Securities Act,
(iii) the qualification of the Indenture under the Trust Indenture Act and (iv)
such consents, approvals, authorizations, registrations or qualifications as may
be required under applicable state and foreign securities laws in connection
with the purchase and distribution of the PIES by the Underwriter, no consent,
approval, authorization or order of, or filing or registration with, any such
court or governmental agency or body is required for the execution, delivery and
performance of this Agreement, the Indenture, the Collateral Agreement, the PIES
Exchange Request or any of the Applicable Contracts by any of Retail Ventures or
any of its subsidiaries, and the consummation of the transactions contemplated
hereby and thereby, except where the failure to have such consents, approvals,
authorizations, registrations or qualifications would not reasonably be expected
to have a Material Adverse Effect.
          (s) Neither the filing of the PIES Registration Statement nor the
offering or sale of the PIES as contemplated by this Agreement gives rise to any
rights, other than those which have been duly waived or satisfied, for or
relating to the registration of any securities of Retail Ventures
          (t) Retail Ventures has not sold or issued any securities that would
be integrated with the delivery of the PIES or the delivery of the Shares upon
the exchange of the PIES pursuant to the Securities Act, the Rules and
Regulations or the interpretations thereof by the Commission.
          (u) Since the date of the latest audited financial statements included
or incorporated by reference in the most recent Preliminary PIES Prospectus,
neither Retail Ventures nor any of its subsidiaries has sustained any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the most recent Preliminary PIES Prospectus; and, since such
date, there has not been any change in the capital stock or long-term debt of
Retail Ventures or any of its subsidiaries, nor any Material Adverse Effect, nor
any development that would reasonably be expected to have a Material Adverse
Effect, in each case, otherwise than as set forth or contemplated in the most
recent Preliminary PIES Prospectus and except, in the case of capital stock and
long-term debt, for issuances of stock and grants of

10



--------------------------------------------------------------------------------



 



options pursuant to existing benefit plans described in the most recent
Preliminary PIES Prospectus and for scheduled repayments of long-term debt and
repayments and reborrowings of revolving credit debt under exiting revolving
credit facilities.
          (v) The historical financial statements (including the related notes
and supporting schedules) included or incorporated by reference in the most
recent Preliminary PIES Prospectus comply as to form in all material respects
with the requirements of Regulation S-X under the Securities Act and present
fairly the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved. The other financial data, selected financial ratios, operating data
and statistical information and data included or incorporated by reference in
the most recent Preliminary PIES Prospectus are presented fairly and have been
prepared on a basis consistent in all material respects with such financial
statements and the books and records of Retail Ventures and its subsidiaries (as
defined in Section 18).
          (w) Deloitte & Touche LLP, who have certified certain financial
statements of Retail Ventures, and whose report appears in the most recent
Preliminary PIES Prospectus or is incorporated by reference therein and who have
delivered the initial letter with respect to Retail Ventures referred to in
Section 9(j), are an independent registered public accounting firm as required
by the Securities Act and the Rules and Regulations.
          (x) Each of Retail Ventures and each of its subsidiaries has good and
marketable title in fee simple to all real property owned by it and good title
to all personal property owned by it that is material to the business of Retail
Ventures and its subsidiaries taken as a whole, in each case free and clear of
all liens, charges, claims, encumbrances, pledges, security interests, defects
or other restrictions, except such as are described in the most recent
Preliminary PIES Prospectus or such as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Retail Ventures and its subsidiaries taken as a
whole; and all assets held under lease by Retail Ventures and each of its
subsidiaries are held by them under valid, subsisting and enforceable leases,
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by Retail Ventures and
its

11



--------------------------------------------------------------------------------



 



subsidiaries, in each case, except as described in or contemplated by the most
recent Preliminary PIES Prospectus.
          (y) Retail Ventures and its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as they reasonably believe is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is reasonable and customary for companies engaged in similar businesses in
similar industries; and all policies of insurance of Retail Ventures and its
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect in all material respects.
          (z) Retail Ventures and its subsidiaries own or possess adequate
rights to use all material patents, patent rights, patent applications,
trademarks, service marks, service names, trade names, trademark registrations,
service mark registrations, copyrights and licenses necessary for the conduct of
their respective businesses as described in the most recent Preliminary PIES
Prospectus (the “Retail Ventures Intellectual Property”) and have no reason to
believe that the conduct of their respective businesses will conflict with,
infringe or violate, and have not received any notice of any claim of conflict
with, infringement of or violation of, any such rights of others with respect to
any Retail Ventures Intellectual Property or of any facts or circumstances which
would render any Retail Ventures Intellectual Property invalid or inadequate to
protect the interest of Retail Ventures or its subsidiaries therein. Retail
Ventures knows of no infringement by others of Retail Ventures Intellectual
Property owned by Retail Ventures or any of its subsidiaries that could
reasonably be expected to have a Material Adverse Effect. Retail Ventures and
its subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of the Retail Ventures Intellectual Property and other
proprietary information in all material respects.
          (aa) Except as described in the most recent Preliminary PIES
Prospectus, there are no legal or governmental proceedings pending to which
Retail Ventures or any of its subsidiaries is a party or of which any property
or assets of Retail Ventures or any of its subsidiaries is the subject which, if
determined adversely to Retail Ventures or any of its subsidiaries, could
reasonably be expected to have a Material Adverse Effect; and to the best of
Retail Ventures’ knowledge, no such proceedings are threatened or contemplated
by governmental authorities or threatened by others.

12



--------------------------------------------------------------------------------



 



          (bb) There are no contracts or other documents required to be
described in the PIES Registration Statement or the most recent Preliminary PIES
Prospectus or filed as exhibits to the PIES Registration Statement or to a
document incorporated by reference into the PIES Registration Statement by the
Securities Act or by the Rules and Regulations which have not been described in
the most recent Preliminary PIES Prospectus and filed as exhibits to the PIES
Registration Statement.
          (cc) No relationship, direct or indirect, exists between or among
Retail Ventures or any of its subsidiaries on the one hand, and directors,
officers, shareholders, other affiliates, customers or suppliers of Retail
Ventures or any of its subsidiaries on the other hand, which is required to be
described in the most recent Preliminary PIES Prospectus or the PIES Prospectus
which is not so described in the most recent Preliminary PIES Prospectus.
          (dd) No labor disturbance by the employees of Retail Ventures or any
of its subsidiaries exists or, to the knowledge of Retail Ventures, is imminent,
and, to Retail Ventures’ knowledge, no labor disturbance by the employees of any
of its or any of its subsidiaries’ principal suppliers, manufacturers or
contractors exists or is imminent, which, in either case, might be expected to
have a Material Adverse Effect.
          (ee) Retail Ventures has not taken and shall not take, directly or
indirectly, any action that has constituted or that was designed to or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of the PIES to
facilitate the sale or resale of the PIES or the Shares.
          (ff) Each of Retail Ventures and its subsidiaries is in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which Retail Ventures or any of its subsidiaries would have any
liability; none of Retail Ventures or any of its subsidiaries has incurred, nor
do any of Retail Ventures or any of its subsidiaries expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” for which Retail Ventures or
any of its subsidiaries would have any liability that is intended to be
qualified under Section 401(a) of the Code has

13



--------------------------------------------------------------------------------



 



received a favorable determination letter from the Internal Revenue Service with
respect to the qualified status of such plan, and, to the knowledge of Retail
Ventures, nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.
          (gg) Each of Retail Ventures and its subsidiaries has filed all
federal, state and local income and franchise tax returns required to be filed
through the date hereof (other than any tax returns not so required to be filed
through the date hereof as a result of the existence of any waiver or extension
granted in connection with any such tax returns) and has paid all taxes due
thereon (other than tax assessments being contested in good faith), and no tax
deficiency has been determined adversely to Retail Ventures or any of its
subsidiaries which has had (nor does Retail Ventures have any knowledge of any
tax deficiency which, if determined adversely to Retail Ventures or any of its
subsidiaries, could reasonably be expected to have) a Material Adverse Effect.
          (hh) Since the date as of which information is given in the most
recent Preliminary PIES Prospectus through the date hereof, and except as may
otherwise be disclosed in the most recent Preliminary PIES Prospectus, Retail
Ventures has not (i) issued or granted (a) any options with respect to any
securities, except as set forth or contemplated in the most recent Preliminary
PIES Prospectus and issuances of stock or grants of options pursuant to existing
benefit plans described in the most recent Preliminary PIES Prospectus, or (b)
any other securities, (ii) incurred any liability or obligation, indirect,
direct or contingent, other than non-material liabilities and obligations which
were incurred in the ordinary course of business, (iii) entered into any
transaction not in the ordinary course of business or (iv) declared, paid or
made any dividend or distribution of any kind on its capital stock.
          (ii) Retail Ventures (i) makes and keeps accurate books, records and
accounts that, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the assets of Retail Ventures, and (ii)
maintains effective internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act and a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of its financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for its assets, (C) access to its assets is permitted only in
accordance with management’s general or specific authorization and (D) the
recorded accountability for its

14



--------------------------------------------------------------------------------



 



assets is compared with Retail Ventures’ existing assets at reasonable intervals
and appropriate action is taken with respect to any differences.
          (jj) Retail Ventures has established and maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act), which (i) are designed to ensure that information required to be disclosed
by Retail Ventures in the reports that it files or submits under the Exchange
Act is accumulated and communicated to management, including the principal
executive and principal financial officer of Retail Ventures, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure, and that such information is recorded, processed,
summarized and reported, within the time periods specified in the Rules and
Regulations; (ii) have been evaluated for effectiveness; and (iii) are effective
in all material respects to perform the functions for which they were
established.
          (kk) Since the date of the most recent balance sheet of Retail
Ventures and its consolidated subsidiaries reviewed or audited by Deloitte &
Touche LLP and reviewed by the audit committee of the board of directors of
Retail Ventures and included or incorporated by reference in the most recent
Preliminary PIES Prospectus, Retail Ventures has not been advised of (i) any
significant deficiency in the design or operation of internal controls over
financial reporting which is reasonably likely to adversely affect Retail
Ventures’ ability to record, process, summarize and report financial
information, or any material weaknesses in internal controls; or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Retail Ventures’ internal controls.
          (ll) Since the date of the most recent balance sheet of Retail
Ventures and its consolidated subsidiaries reviewed or audited by Deloitte &
Touche LLP and reviewed by the audit committee of the board of directors of
Retail Ventures and included or incorporated by reference in the most recent
Preliminary PIES Prospectus, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
          (mm) There is and has been no failure on the part of Retail Ventures
or, to Retail Ventures’ knowledge, any of Retail Ventures’ directors or
officers, in their capacities as such, to comply in all material respects with
the provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

15



--------------------------------------------------------------------------------



 



          (nn) The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations – Critical Accounting Policies”
incorporated by reference in the most recent Preliminary PIES Prospectus fairly
summarizes in all material respects (A) the accounting policies that Retail
Ventures believes are the most important in the portrayal of Retail Ventures’
financial condition and results of operations and that require management’s most
difficult, subjective or complex judgments; (B) the judgments and uncertainties
affecting the application of critical accounting policies; and (C) the
likelihood that materially different amounts would be reported under different
conditions or using different assumptions and an explanation thereof.
          (oo) To the best knowledge of Retail Ventures, no change in any laws
or regulations is pending which could reasonably be expected to be adopted and
if adopted, could reasonably be expected to have, individually or in the
aggregate with all such changes, a Material Adverse Effect, except as set forth
in or contemplated in the most recent Preliminary PIES Prospectus.
          (pp) Neither Retail Ventures nor any of its subsidiaries (i) is in
violation of its charter or by-laws (or other equivalent organizational
document), (ii) is in default in any material respect, and no event has occurred
which, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any material indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject (assuming that the consents
required under the VCDS Debt, as amended, will be obtained upon the due
execution and delivery of, and satisfaction of the terms of, the VCDS Debt
Amendments) or (iii) is in violation in any material respect of any law,
ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject or has failed to obtain any consent, approval,
authorization, registration, qualification, license, permit, certificate,
franchise or other governmental authorization or permit necessary to the
ownership of its property or to the conduct of its business (each, a “Consent”).
No Consent contains a materially burdensome restriction not adequately disclosed
in the most recent Preliminary PIES Prospectus.
          (qq) The minute books of Retail Ventures and each of its subsidiaries
have been made available to the Underwriter and contain a complete summary of
all meetings and other actions of the directors and

16



--------------------------------------------------------------------------------



 



shareholders of each of Retail Ventures and each of its subsidiaries in all
material respects for the last five years, and reflect all transactions referred
to in such minutes accurately in all material respects.
          (rr) Neither Retail Ventures nor any of its subsidiaries, nor, to
Retail Ventures’ knowledge, any director, officer, agent, employee or other
person associated with or acting on behalf of Retail Ventures or any of its
subsidiaries, has, directly or indirectly, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee or to foreign or domestic political
parties or campaigns from corporate funds; violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.
          (ss) The operations of Retail Ventures and each of its subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving Retail
Ventures or any of its subsidiaries with respect to the Money Laundering Laws is
pending, or to the knowledge of Retail Ventures, threatened.
          (tt) Neither Retail Ventures nor any of its subsidiaries nor, to the
knowledge of Retail Ventures, any director, officer, agent, employee or
affiliate of Retail Ventures or any of its subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and Retail Ventures will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, which, to Retail Ventures’ knowledge, will use such proceeds
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.
          (uu) Neither Retail Ventures nor any of its subsidiaries is in
violation of or has received notice of any violation with respect to any federal
or state law relating to discrimination in the hiring, promotion or

17



--------------------------------------------------------------------------------



 



pay of employees, nor any applicable federal or state wage and hour laws, nor
any state law precluding the denial of credit due to the neighborhood in which a
property is situated, the violation of any of which could reasonably be expected
to have a Material Adverse Effect.
          (vv) There has been no storage, disposal, generation, manufacture,
refinement, transportation, handling or treatment of toxic wastes, medical
wastes, hazardous wastes or hazardous substances by Retail Ventures or any of
its subsidiaries (or, to the knowledge of Retail Ventures, any of their
predecessors in interest) at, upon or from any of the real property now or
previously owned or leased by Retail Ventures or any of its subsidiaries (i) in
violation of any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit or (ii) which would require remedial action under any
applicable law, ordinance, rule, regulation, order, judgment, decree or permit,
except, in the case of clauses (i) and (ii), for any violation or remedial
action which would not reasonably be expected to have, individually or in the
aggregate with all such violations and remedial actions, a Material Adverse
Effect; there has been no material spill, discharge, leak, emission, injection,
escape, dumping or release of any kind onto such real property or into the
environment surrounding such real property of any toxic wastes, medical wastes,
solid wastes, hazardous wastes or hazardous substances due to or caused by
Retail Ventures or any of its subsidiaries or with respect to which Retail
Ventures or any such subsidiary has knowledge, except for any such spill,
discharge, leak, emission, injection, escape, dumping or release which would not
reasonably be expected to have, individually or in the aggregate with all such
spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a Material Adverse Effect; and the terms “hazardous wastes,” “toxic
wastes,” “hazardous substances” and “medical wastes” shall have the meanings
specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.
          (ww) No supplier of merchandise to Retail Ventures or any of its
subsidiaries has ceased shipments of merchandise to Retail Ventures or
indicated, to Retail Ventures’ knowledge, an interest in decreasing or ceasing
its sales to Retail Ventures or any of its subsidiaries or otherwise modifying
its relationship with Retail Ventures or any of its subsidiaries, other than in
the normal and ordinary course of business consistent with past practices in a
manner which would not, individually or in the aggregate, result in a Material
Adverse Effect.

18



--------------------------------------------------------------------------------



 



          (xx) Neither Retail Ventures nor any of its subsidiaries is, or, as of
the applicable Delivery Date and, after giving effect to the offer and sale by
Retail Ventures of the PIES and the application of the net proceeds therefrom as
described in each of the most recent Preliminary PIES Prospectus and in the PIES
Prospectus, will be, an “investment company” or an entity “controlled” by an
“investment company” as defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder, or a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act.)
          (yy) Except as described in the most recent Preliminary PIES
Prospectus, the PIES will rank equally in right of payment with all existing and
future senior debt of Retail Ventures.
          (zz) Retail Ventures has been since the time of the initial filing of
the PIES Registration Statement and as of the date hereof is eligible to use
Form S-3 for the offering of the PIES.
          (aaa) On or prior to the applicable Delivery Date, each of the
Applicable Contracts to which Retail Ventures is a party will have been duly
authorized, executed and delivered by Retail Ventures, in substantially the form
previously provided to the Underwriter and will conform to the descriptions
thereof in the most recent Preliminary PIES Prospectus and the PIES Prospectus.
          (bbb) Neither Retail Ventures nor any of its subsidiaries has
distributed, nor, prior to the later to occur of any Delivery Date and
completion of the distribution of the PIES, will any of them distribute any
offering material in connection with the offering and sale of the PIES other
than any Preliminary PIES Prospectus, the PIES Prospectus and any Retail
Ventures Free Writing Prospectus to which the Underwriter has consented in
accordance with Section 1(i) or 5(g).
          Any certificate signed by any officer of Retail Ventures and delivered
to the Underwriter or counsel for the Underwriter in connection with the
offering of the PIES shall be deemed a representation and warranty by Retail
Ventures as to matters covered thereby, to the Underwriter.
          2. Representations, Warranties and Agreements of DSW and Retail
Ventures Regarding DSW. DSW and Retail Ventures, jointly and severally,
represent, warrant and agree with the Underwriter that:

19



--------------------------------------------------------------------------------



 



          (a) A registration statement on Form S-1 (which registration statement
has since been converted via the filing of Pre-effective Amendment No. 2 thereto
to a registration statement on Form S-3) with respect to Shares issuable upon
exchange of the PIES (i) has been prepared by DSW in conformity with the
requirements of the Securities Act and the Rules and Regulations thereunder,
(ii) has been filed with the Commission under the Securities Act, (iii) either
has become effective under the Securities Act and is not proposed to be amended
or is proposed to be amended by amendment or post-effective amendment and (iv)
no stop order suspending the effectiveness of such registration statement or any
registration statement filed pursuant to Rule 462(b) of the Rules and
Regulations has been issued under the Securities Act and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of DSW, are
contemplated by the Commission. If DSW does not propose to amend such
registration statement and if any post-effective amendment to such registration
statement has been filed with the Commission prior to the execution and delivery
of this Agreement, the most recent such amendment has been declared effective by
the Commission. Copies of such registration statement as amended to date have
been delivered by DSW to you. Copies of such registration statement and each of
the amendments thereto have been delivered by DSW to you. As used in this
Agreement:
     (i) “DSW Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Rules and Regulations) prepared by or on behalf of
DSW or used or referred to by DSW in connection with the offering by Retail
Ventures of the PIES;
     (ii) “Preliminary Shares Prospectus” means any preliminary prospectus
relating to Shares issuable upon exchange of the PIES included in such
registration statement or filed with the Commission pursuant to Rule 424(b) of
the Rules and Regulations;
     (iii) “Shares Disclosure Package” means, as of the Applicable Time, the
most recent Preliminary Shares Prospectus, together with each DSW Free Writing
Prospectus, filed or used by DSW on or before the Applicable Time, other than a
road show that is a DSW Free Writing Prospectus but is not required to be filed
under Rule 433 of the Rules and Regulations;

20



--------------------------------------------------------------------------------



 



     (iv) “Shares Effective Date” means the date and time as of which such
registration statement or the most recent post-effective amendment thereto, was
declared effective by the Commission;
     (v) “Shares Prospectus” means the final prospectus relating to Shares
issuable upon exchange of the PIES, as filed with the Commission pursuant to
Rule 424(b) of the Rules and Regulations; and
     (vi) “Shares Registration Statement” means such registration statement, as
amended as of the Shares Effective Date, including any Preliminary Shares
Prospectus or the Shares Prospectus and all exhibits to such registration
statement, including any documents incorporated by reference therein and all
information contained in the final prospectus filed with the Commission pursuant
to Rule 424(b) in accordance with Section 5(a) hereof and deemed to be a part
thereof as of the Effective Time pursuant to paragraph (b) of Rule 430A of the
Rules and Regulations.
     Any reference to any Preliminary Shares Prospectus or the Shares Prospectus
shall be deemed to refer to and include any documents incorporated by reference
therein pursuant to Form S-3 under the Securities Act as of the date of such
Preliminary Shares Prospectus or the Shares Prospectus, as the case may be. Any
reference to the “most recent Preliminary Shares Prospectus” shall be deemed to
refer to the latest Preliminary Shares Prospectus included in the Shares
Registration Statement or filed pursuant to Rule 424(b) prior to or on the date
hereof. Any reference to any amendment or supplement to any Preliminary Shares
Prospectus or the Shares Prospectus shall be deemed to refer to and include any
document filed under the Exchange Act, after the date of such Preliminary Shares
Prospectus or the Shares Prospectus, as the case may be, and incorporated by
reference in such Preliminary Shares Prospectus or the Shares Prospectus, as the
case may be; and any reference to any amendment to the Shares Registration
Statement shall be deemed to include any documents incorporated by reference
therein.

21



--------------------------------------------------------------------------------



 



          (b) DSW was not at the time of initial filing of the Shares
Registration Statement and at the earliest time thereafter that DSW, Retail
Ventures or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Rules and Regulations) of Shares issuable upon
exchange of the PIES, is not on the date hereof and will not be on the
applicable Delivery Date an “ineligible issuer” (as defined in Rule 405 of the
Rules and Regulations).
          (c) The Shares Registration Statement conformed and will conform in
all material respects on the Shares Effective Date and on the applicable
Delivery Date, and any amendment to the Shares Registration Statement filed
after the date hereof will conform in all material respects when filed, to the
requirements of the Securities Act and the Rules and Regulations. The
Preliminary Shares Prospectus conformed, and the Shares Prospectus will conform,
in all material respects when filed with the Commission pursuant to Rule 424(b)
and on the applicable Delivery Date, to the requirements of the Securities Act
and the Rules and Regulations. The documents incorporated by reference in any
Preliminary Shares Prospectus or the Shares Prospectus conformed, when filed
with the Commission, in all material respects to the requirements of the
Exchange Act or the Securities Act, as applicable, and the Rules and
Regulations.
          (d) The Shares Registration Statement did not, as of the Effective
Date and as of the Applicable Time, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; provided that no representation
or warranty is made as to information contained in or omitted from the Shares
Registration Statement in reliance upon and in conformity with written
information furnished to DSW and/or Retail Ventures by the Underwriter
specifically for inclusion therein, which information is specified in
Section 10(f).
          (e) The Shares Prospectus will not, as of its date and on the
applicable Delivery Date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Prospectus in reliance upon and in
conformity with written information furnished to DSW and/or Retail Ventures by
the Underwriter specifically for inclusion therein, which information is
specified in Section 10(f).

22



--------------------------------------------------------------------------------



 



          (f) The documents incorporated by reference in any Preliminary Shares
Prospectus or the Shares Prospectus did not, and any further documents filed or
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
          (g) The Shares Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Shares Disclosure Package in reliance upon and in
conformity with written information furnished to DSW by the Underwriter
specifically for inclusion therein, which information is specified in
Section 10(f).
          (h) Each DSW Free Writing Prospectus (including, without limitation,
any road show that is a free writing prospectus under Rule 433), when considered
together with the Shares Disclosure Package as of the Applicable Time, did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from any DSW Free Writing Prospectus in reliance upon and in
conformity with written information furnished to DSW by the Underwriter
specifically for inclusion therein, which information is specified in
Section 10(f).
          (i) Each DSW Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations on the date of first use, and DSW and Retail Ventures have complied
with all prospectus delivery and any filing requirements applicable to such DSW
Free Writing Prospectus pursuant to the Rules and Regulations. Neither DSW nor
Retail Ventures has made any offer relating to Shares issuable upon exchange of
the PIES that would constitute a DSW Free Writing Prospectus without the prior
written consent of the Underwriter. DSW has retained in accordance with the
Rules and Regulations all DSW Free Writing Prospectuses that were not required
to be filed pursuant to the Rules and Regulations.

23



--------------------------------------------------------------------------------



 



          (j) The statistical and market-related data included or incorporated
by reference in the most recent Preliminary Shares Prospectus and the Shares
Disclosure Package are based on or derived from sources which each of DSW and
Retail Ventures reasonably and in good faith believes are reliable and accurate;
provided that no representation or warranty is made as to information contained
in or omitted from the most recent Preliminary Shares Prospectus in reliance
upon and in conformity with written information furnished to DSW by the
Underwriter specifically for inclusion therein, which information is specified
in Section 10(f).
          (k) DSW and DSW Shoe Warehouse Inc., a Missouri corporation and
wholly-owned subsidiary of DSW (“DSW Shoe Warehouse”), (i) have been duly
incorporated and are validly existing as corporations in good standing under the
laws of their respective jurisdictions of incorporation, (ii) are duly qualified
to do business and are in good standing as foreign corporations in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the general affairs, management, business, prospects, financial position,
revenues or expenses, properties, stockholders’ equity or results of operation
of DSW and DSW Shoe Warehouse taken as a whole (a “DSW Material Adverse
Effect”), and (iii) have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged.
DSW Shoe Warehouse is the only subsidiary of DSW, and is a “significant
subsidiary” of DSW, as such term is defined in Rule 405 of the Rules and
Regulations. Except as set forth in the most recent Preliminary Shares
Prospectus, DSW does not have any direct or indirect ownership interest by stock
ownership or otherwise in any other corporation, limited liability company,
partnership, joint venture, firm, association or business enterprise.
          (l) DSW has an authorized capitalization as set forth in each of the
most recent Preliminary Shares Prospectus and in the Shares Prospectus, and all
the issued shares of capital stock of DSW have been duly and validly authorized
and issued, are fully paid and non-assessable and conform to the description
thereof contained in each of the most recent Preliminary Shares Prospectus and
in the Shares Prospectus; and all the issued shares of capital stock of DSW Shoe
Warehouse have been duly authorized and validly issued and are fully paid and
non-assessable and are owned directly by DSW, free and clear of all liens,
encumbrances,

24



--------------------------------------------------------------------------------



 



equities or claims, except as described in each of the most recent Preliminary
Shares Prospectus and in the Shares Prospectus; and the issuance of such shares
of capital stock of DSW and DSW Shoe Warehouse was not subject to, and has not
been made in violation of, any preemptive or other similar rights of
shareholders. All of DSW’s options, warrants and other rights to purchase or
exchange any securities for shares of DSW’s capital stock have been duly
authorized and validly issued, conform to the description thereof contained in
each of the most recent Preliminary Shares Prospectus and in the Shares
Prospectus and were issued in compliance with federal and state securities laws.
          (m) Except as described in each of the most recent Preliminary Shares
Prospectus and in the Shares Prospectus, the shares of capital stock of DSW held
by Retail Ventures are owned directly by Retail Ventures, free and clear of all
liens, encumbrances, equities or claims.
          (n) Shares to be delivered by Retail Ventures upon the exchange of the
PIES have been duly authorized and, when issued upon exchange, pursuant to the
Exchange Agreement, of the Class B Common Shares owned by Retail Ventures being
pledged under the Collateral Agreement, will be validly issued, fully paid and
non-assessable; and the Shares conform to the descriptions thereof contained in
each of the most recent Preliminary Shares Prospectus and in the Shares
Prospectus under the caption “Description of Capital Stock.” The Class B Common
Shares owned by Retail Ventures are duly authorized, validly issued, fully paid
and non-assessable.
          (o) Except as described in the most recent Preliminary Shares
Prospectus under the caption “Description of Indebtedness,” DSW Shoe Warehouse
is not currently prohibited, directly or indirectly, from paying any dividends
to DSW, from making any other distribution on its capital stock to DSW, from
repaying to DSW any loans or advances to any such subsidiary from DSW or from
transferring title to any of its property or assets to DSW.
          (p) DSW has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly
authorized, executed and delivered by DSW.
          (q) The execution, delivery and performance of this Agreement, the
execution, delivery and acknowledgement of the PIES Exchange Request, delivered
to DSW by Retail Ventures pursuant to the Exchange Agreement, to exchange DSW
Class B Common Shares for Shares upon exchange of the PIES, the consummation of
the transactions

25



--------------------------------------------------------------------------------



 



contemplated hereby and thereby and the delivery of Shares to the Collateral
Agent upon the exchange of the PIES as contemplated by the PIES Exchange Request
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which DSW or DSW Shoe
Warehouse is a party or by which any of them or any of their respective
subsidiaries is bound or to which any of the property or assets of any of them
or any of their respective subsidiaries is subject, except where such violation
or conflict would not have a Material Adverse Effect; nor will such actions
result in any violation of the provisions of the charter or by-laws (or other
equivalent organizational document) of DSW or DSW Shoe Warehouse, or any statute
or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over any of them or any of their respective subsidiaries, or
any of their respective properties or assets.
          (r) Except for (i) the registration of Shares issuable upon exchange
of the PIES under the Securities Act and (ii) such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state and foreign securities laws in connection with
the delivery by Retail Ventures of Shares upon the exchange of the PIES, no
consent, approval, authorization or order of, or filing or registration with,
any such court or governmental agency or body is required for the execution,
delivery and performance of this Agreement by DSW or DSW Shoe Warehouse, and the
consummation of the transactions contemplated hereby and thereby, except where
the failure to have such consents, approvals, authorizations, registrations or
qualifications would not reasonably be expected to have a DSW Material Adverse
Effect.
          (s) Except as described in the most recent Preliminary Shares
Prospectus, there are no contracts, agreements or understandings between DSW and
any person granting such person the right to require DSW to file a registration
statement under the Securities Act with respect to any securities of DSW owned
or to be owned by such person or to require DSW to include such securities in
the securities registered pursuant to the Shares Registration Statement or in
any securities being registered pursuant to any other registration statement
filed by DSW under the Securities Act.
          (t) DSW has not sold or issued any securities of DSW that would be
integrated with the delivery of Shares upon the exchange of

26



--------------------------------------------------------------------------------



 



the PIES pursuant to the Securities Act, the Rules and Regulations or the
interpretations thereof by the Commission.
          (u) Neither DSW nor DSW Shoe Warehouse has sustained, since the date
of the latest audited financial statements included or incorporated by reference
in the most recent Preliminary Shares Prospectus, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the most recent Preliminary Shares Prospectus; and, since such
date, there has not been any change in the capital stock or long-term debt of
DSW or DSW Shoe Warehouse, nor any DSW Material Adverse Effect, nor any
development that would reasonably be expected to have a DSW Material Adverse
Effect, in each case, otherwise than as set forth or contemplated in the most
recent Preliminary Shares Prospectus, except, in the case of capital stock and
long-term debt, for issuances of stock and grants of options pursuant to
existing benefit plans described in the most recent Preliminary Shares
Prospectus and for scheduled repayments of long-term debt and repayments of
reborrowings of revolving credit debt under existing revolving credit
facilities.
          (v) The historical financial statements (including the related notes
and supporting schedules) included or incorporated by reference in the most
recent Preliminary Shares Prospectus comply as to form in all material respects
with the requirements of Regulation S-X under the Securities Act and present
fairly the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved. The other financial data, selected financial ratios and other
financial information, operating data and statistical information and data
included or incorporated by reference in the most recent Preliminary Shares
Prospectus are presented fairly and have been prepared on a basis consistent in
all material respects with such financial statements and the books and records
of DSW and DSW Shoe Warehouse.
          (w) Deloitte & Touche LLP, who have certified certain financial
statements of DSW, whose report appears in the most recent Preliminary Shares
Prospectus or is incorporated by reference therein and who have delivered the
initial letter referred to in Section 9(j), are an

27



--------------------------------------------------------------------------------



 



independent registered public accounting firm as required by the Securities Act
and the Rules and Regulations.
          (x) Each of DSW and DSW Shoe Warehouse has good and marketable title
in fee simple to all real property owned by it, if any, and good title to all
personal property owned by it that is material to the business of DSW and DSW
Shoe Warehouse taken as a whole, in each case free and clear of all liens,
charges, claims, encumbrances, pledges, security interests, defects or other
restrictions, except such as are described in the most recent Preliminary Shares
Prospectus or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by DSW and DSW Shoe Warehouse; and all assets held under lease by DSW
and DSW Shoe Warehouse are held by them under valid, subsisting and enforceable
leases, with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by DSW and DSW
Shoe Warehouse, in each case, except as described in or contemplated by the most
recent Preliminary Shares Prospectus.
          (y) DSW and DSW Shoe Warehouse carry, or are covered by, insurance
from insurers of recognized financial responsibility in such amounts and
covering such risks as they reasonably believe is adequate for the conduct of
their respective businesses and the value of their respective properties and as
is reasonable and customary for companies engaged in similar businesses in
similar industries; and all policies of insurance of DSW and DSW Shoe Warehouse
or their respective businesses, assets, employees, officers and directors are in
full force and effect in all material respects.
          (z) DSW and DSW Shoe Warehouse own or possess adequate rights to use
all material patents, patent rights, patent applications, trademarks, service
marks, service names, trade names, trademark registrations, service mark
registrations, copyrights and licenses necessary for the conduct of their
respective businesses as described in the most recent Preliminary Shares
Prospectus (the “DSW Intellectual Property”) and have no reason to believe that
the conduct of their respective businesses will conflict with, infringe or
violate, and have not received any notice of any claim of conflict with,
infringement of or violation of, any such rights of others with respect to any
DSW Intellectual Property or of any facts or circumstances which would render
any DSW Intellectual Property invalid or inadequate to protect the interest of
DSW or

28



--------------------------------------------------------------------------------



 



DSW Shoe Warehouse therein. DSW knows of no infringement by others of DSW
Intellectual Property owned by DSW or DSW Shoe Warehouse that could reasonably
be expected to have a DSW Material Adverse Effect. DSW and DSW Shoe Warehouse
have taken reasonable security measures to protect the secrecy, confidentiality
and value of the DSW Intellectual Property and other proprietary information in
all material respects.
          (aa) Except as described in the most recent Preliminary Shares
Prospectus, there are no legal or governmental proceedings pending to which DSW
or DSW Shoe Warehouse is a party or of which any property or assets of DSW or
DSW Shoe Warehouse is the subject which, if determined adversely to DSW or DSW
Shoe Warehouse, could reasonably be expected to have a DSW Material Adverse
Effect; and to the best of DSW’s knowledge, no such proceedings are threatened
or contemplated by governmental authorities or threatened by others.
          (bb) There are no contracts or other documents which are required to
be described in the most recent Preliminary Shares Prospectus or filed as
exhibits to the Shares Registration Statement or to a document incorporated by
reference therein by the Securities Act or by the Rules and Regulations which
have not been described in the most recent Preliminary Shares Prospectus and
filed as exhibits to the Shares Registration Statement.
          (cc) Except as described in the most recent Preliminary Shares
Prospectus, no relationship, direct or indirect, exists between or among DSW on
the one hand, and directors, officers, shareholders, other affiliates, customers
or suppliers of DSW on the other hand, which is required to be described in the
most recent Preliminary Shares Prospectus or in the Shares Prospectus which is
not so described.
          (dd) No labor disturbance by the employees of DSW or DSW Shoe
Warehouse exists or, to the knowledge of DSW, is imminent, and, to DSW’s
knowledge, no labor disturbance by the employees of any of its or DSW Shoe
Warehouse’s principal suppliers, manufacturers or contractors exists or is
imminent, which, in either case, might be expected to have a DSW Material
Adverse Effect.
          (ee) DSW has not taken, directly or indirectly, any action that has
constituted or that was designed to or might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of DSW to facilitate the sale or
resale of the PIES or the Shares.

29



--------------------------------------------------------------------------------



 



          (ff) DSW is in compliance in all material respects with all presently
applicable provisions of ERISA; no “reportable event” (as defined in ERISA) has
occurred with respect to any “pension plan” (as defined in ERISA) for which DSW
would have any liability; DSW has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Code;
and each “pension plan” for which DSW would have any liability that is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service with respect to the
qualified status of such plan, and, to the knowledge of DSW, nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
          (gg) DSW has filed all federal, state and local income and franchise
tax returns required to be filed through the date hereof (other than any tax
returns not so required to be filed through the date hereof as a result of the
existence of any waiver or extension granted in connection with any such tax
returns) and has paid all taxes due thereon (other than tax assessments being
contested in good faith), and no tax deficiency has been determined adversely to
DSW or DSW Shoe Warehouse which has had (nor does DSW have any knowledge of any
tax deficiency which, if determined adversely to DSW or any of its subsidiaries,
could reasonably be expected to have) a DSW Material Adverse Effect.
          (hh) Since the date as of which information is given in the most
recent Preliminary Shares Prospectus through the date hereof, and except as may
otherwise be disclosed in the most recent Preliminary Shares Prospectus, DSW has
not (i) issued or granted (a) options with respect to any securities, except as
set forth or contemplated in the most recent Preliminary Shares Prospectus and
issuances of stock and grants of options pursuant to existing benefit plans
described in the most recent Preliminary Share Prospectus, or (b) any other
securities, (ii) incurred any liability or obligation, indirect, direct or
contingent, other than non-material liabilities and obligations which were
incurred in the ordinary course of business, (iii) entered into any transaction
not in the ordinary course of business or (iv) declared, paid or made any
dividend or distribution of any kind on its capital stock.
          (ii) DSW (i) makes and keeps accurate books, records and accounts
that, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of DSW, and (ii) maintains effective internal control
over financial reporting as defined in Rule 13a-

30



--------------------------------------------------------------------------------



 



15 under the Exchange Act and a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of its financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for its assets, (C) access to its assets is permitted only in
accordance with management’s general or specific authorization and (D) the
recorded accountability for its assets is compared with DSW’s existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
          (jj) DSW has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act),
which (i) are designed to ensure that information required to be disclosed by
DSW in the reports that it files or submits under the Exchange Act is
accumulated and communicated to management, including the principal executive
and principal financial officer of DSW, or persons performing similar functions,
as appropriate to allow timely decisions regarding required disclosure, and that
such information is recorded, processed, summarized and reported, within the
time periods specified in the Rules and Regulations; (ii) have been evaluated
for effectiveness; and (iii) are effective in all material respects to perform
the functions for which they were established.
          (kk) Since the date of the most recent balance sheet of DSW and its
consolidated subsidiaries reviewed or audited by Deloitte & Touche LLP and
reviewed by the audit committee of the board of directors of DSW and included or
incorporated by reference in the most recent Preliminary Shares Prospectus, DSW
has not been advised of (i) any significant deficiency in the design or
operation of internal controls over financial reporting which is reasonably
likely to adversely affect DSW’s ability to record, process, summarize and
report financial information, or any material weaknesses in internal controls;
or (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in DSW’s internal controls.
          (ll) Since the date of the most recent balance sheet of DSW and its
consolidated subsidiaries reviewed or audited by Deloitte & Touche LLP and
reviewed by the audit committee of the board of directors of DSW and included or
incorporated by reference in the most recent Preliminary Shares Prospectus,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal

31



--------------------------------------------------------------------------------



 



controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
          (mm) There is and has been no failure on the part of DSW or, to DSW’s
knowledge, any of DSW’s directors or officers, in their capacities as such, to
comply in all material respects with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.
          (nn) The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations – Critical Accounting Policies” in
the most recent Preliminary Shares Prospectus fairly summarizes in all material
respects (A) the accounting policies that DSW believes are the most important in
the portrayal of DSW’s financial condition and results of operations and that
require management’s most difficult, subjective or complex judgments; (B) the
judgments and uncertainties affecting the application of critical accounting
policies; and (C) the likelihood that materially different amounts would be
reported under different conditions or using different assumptions and an
explanation thereof.
          (oo) To the best knowledge of DSW, no change in any laws or
regulations is pending which could reasonably be expected to be adopted and if
adopted, could reasonably be expected to have, individually or in the aggregate
with all such changes, a DSW Material Adverse Effect, except as set forth in or
contemplated in the most recent Preliminary Shares Prospectus.
          (pp) Neither DSW nor DSW Shoe Warehouse (i) is in violation of its
charter or by-laws (or other equivalent organizational document), (ii) is in
default in any material respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any material
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation in any material respect
of any law, ordinance, governmental rule, regulation or court decree to which it
or its property or assets may be subject or has failed to obtain any consent,
approval, authorization, registration, qualification, license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of its property or to the conduct of its business (each, a “DSW
Consent”). No DSW Consent contains a materially burdensome

32



--------------------------------------------------------------------------------



 



restriction not adequately disclosed in the most recent Preliminary Shares
Prospectus.
          (qq) The minute books of each of DSW and DSW Shoe Warehouse have been
made available to the Underwriter and contain a complete summary of all meetings
and other actions of the directors and shareholders of each of DSW and DSW Shoe
Warehouse in all material respects for the last five years, and reflect all
transactions referred to in such minutes accurately in all material respects.
          (rr) Neither DSW nor DSW Shoe Warehouse, nor, to DSW’s knowledge, any
director, officer, agent, employee or other person associated with or acting on
behalf of DSW or DSW Shoe Warehouse, has, directly or indirectly, used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee or
to foreign or domestic political parties or campaigns from corporate funds;
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
          (ss) The operations of DSW and DSW Shoe Warehouse are and have been
conducted at all times in compliance in all material respects with the Money
Laundering Laws and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving DSW or DSW
Shoe Warehouse with respect to the Money Laundering Laws is pending, or to the
knowledge of DSW, threatened.
          (tt) Neither DSW nor DSW Shoe Warehouse nor, to the knowledge of DSW,
any director, officer, agent, employee or affiliate of DSW or DSW Shoe Warehouse
is currently subject to any U.S. sanctions administered by OFAC.
          (uu) Neither DSW nor DSW Shoe Warehouse is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which could reasonably be expected to have a DSW Material
Adverse Effect.

33



--------------------------------------------------------------------------------



 



          (vv) There has been no storage, disposal, generation, manufacture,
refinement, transportation, handling or treatment of toxic wastes, medical
wastes, hazardous wastes or hazardous substances by DSW or DSW Shoe Warehouse
(or, to the knowledge of DSW, any of their predecessors in interest) at, upon or
from any of the real property now or previously owned or leased by DSW or DSW
Shoe Warehouse (i) in violation of any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit or (ii) which would require
remedial action under any applicable law, ordinance, rule, regulation, order,
judgment, decree or permit, except, in the case of clauses (i) and (ii), for any
violation or remedial action which would not reasonably be expected to have,
individually or in the aggregate with all such violations and remedial actions,
a DSW Material Adverse Effect; there has been no material spill, discharge,
leak, emission, injection, escape, dumping or release of any kind onto such real
property or into the environment surrounding such real property of any toxic
wastes, medical wastes, solid wastes, hazardous wastes or hazardous substances
due to or caused by DSW or DSW Shoe Warehouse or with respect to which DSW or
DSW Shoe Warehouse have knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which would not reasonably be
expected to have, individually or in the aggregate with all such spills,
discharges, leaks, emissions, injections, escapes, dumpings and releases, a DSW
Material Adverse Effect; and the terms “hazardous wastes,” “toxic wastes,”
“hazardous substances” and “medical wastes” shall have the meanings specified in
any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.
          (ww) No supplier of merchandise to DSW or DSW Shoe Warehouse has
ceased shipments of merchandise to DSW or indicated, to DSW’s knowledge, an
interest in decreasing or ceasing its sales to DSW or otherwise modifying its
relationship with DSW, other than in the normal and ordinary course of business
consistent with past practices in a manner which would not, individually or in
the aggregate, result in a DSW Material Adverse Effect.
          (xx) DSW is not, and, as of the applicable Delivery Date, will not be,
an “investment company” or an entity “controlled” by an “investment company” as
defined in the Investment Company Act, and the rules and regulations of the
Commission thereunder, or a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).

34



--------------------------------------------------------------------------------



 



          (yy) DSW has been, since the time of the filing of pre-effective
Amendment No. 2 to the Shares Registration Statement, and is, as of the date
hereof, eligible to use Form S-3 for the registration of the Shares.
          (zz) On or prior to the applicable Delivery Date, each of the
Applicable Contracts to which DSW is a party and the PIES Exchange Request
acknowledged by DSW will have been duly authorized, executed and delivered by
DSW, in substantially the form previously provided to the Underwriter and will
conform to the descriptions thereof in the most recent Preliminary Shares
Prospectus.
          (aaa) DSW has not distributed, nor, prior to the later to occur of any
Delivery Date and completion of the distribution of the PIES, will DSW
distribute any offering material in connection with the offering and sale of the
PIES (including any Shares for which the PIES are exchangeable) other than any
Preliminary Shares Prospectus, the Shares Prospectus and any DSW Free Writing
Prospectus to which the Underwriter has consented in accordance with Section
2(i) or 6(g).
          (bbb) The Shares have been approved for listing on the New York Stock
Exchange.
          (ccc) The Exchange Agreement, dated as of July 5, 2005, between Retail
Ventures and DSW, has been duly and validly authorized, executed and delivered
and is a valid and binding agreement of DSW, enforceable against DSW in
accordance with its terms, except in each case as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          Any certificate signed by any officer of Retail Ventures or DSW and
delivered to the Underwriter or counsel for the Underwriter in connection with
the offering of the PIES and Shares into which the PIES are exchangeable shall
be deemed a representation and warranty by Retail Ventures of DSW, as
applicable, as to matters covered thereby, to the Underwriter.
          3. Purchase of the PIES by the Underwriter. (a) Subject to the terms
and conditions and upon the basis of the representations and warranties herein
set forth, Retail Ventures agrees to issue and sell to the Underwriter, and the
Underwriter agrees to purchase from Retail Ventures, the principal amount of the
Firm PIES set forth opposite its name in Schedule I hereto.

35



--------------------------------------------------------------------------------



 



          (b) In addition, Retail Ventures grants to the Underwriter an option
to purchase the Optional PIES. Such option is exercisable in the event that the
Underwriter sells a greater aggregate principal amount of PIES than the
aggregate principal amount of Firm PIES in the offering and as set forth in
Section 4. Any such election to purchase Optional PIES shall be made as set
forth in Schedule II hereto.
          (c) Both the Firm PIES and the Optional PIES shall be purchased by the
Underwriter at a purchase price equal to 97% of the principal amount thereof,
plus accrued interest, if any, from August 16, 2006, if settlement occurs after
that date. The Underwriter proposes to offer the PIES to the public as set forth
in the most recent Preliminary PIES Prospectus and in the PIES Prospectus.
          4. Delivery of and Payment for PIES. Delivery of the PIES shall be
made at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, New
York, at 10:00 a.m., New York City time, on August 16, 2006 or on such other
date and time or place as shall be determined by agreement between Retail
Ventures and the Underwriter. This date and time are sometimes referred to as
the “Initial Delivery Date.” Delivery of the PIES shall be made to you by or on
behalf of Retail Ventures against payment of the purchase price therefor by wire
transfer of immediately available funds. Delivery of the PIES shall be made
through the facilities of The Depository Trust Company unless you shall
otherwise instruct. Time shall be of the essence, and delivery of the PIES at
the time and place specified in this Agreement is a further condition to the
obligations of the Underwriter.
          The option granted in Section 3(b) will expire 30 days after the date
of this Agreement and may be exercised in whole or from time to time in part by
written notice being given to Retail Ventures by the Underwriter; provided that
if such date falls on a day that is not a business day, the option granted in
Section 3(b) will expire on the next succeeding business day. Such notices shall
set forth the aggregate number of Optional PIES as to which the option is being
exercised, the names of the beneficial owners for whose account the Optional
PIES are to be issued, the denominations in which such Optional PIES are to be
issued and the date and time, as determined by the Underwriter, when the
Optional PIES are to be delivered; provided, however, that this date and time
shall not be earlier than the Initial Delivery Date nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Each date and time any Optional PIES are delivered is sometimes
referred to as an “Optional PIES Delivery Date,” and the Initial Delivery Date
and any Optional PIES Delivery Date are sometimes each referred to as a
“Delivery Date.”
          Delivery of the Optional PIES by Retail Ventures and payment for the
Optional PIES by the Underwriter shall be made at 10:00 A.M., New York City
time, on

36



--------------------------------------------------------------------------------



 



the date specified in the corresponding notice described in the preceding
paragraph or at such other date or place as shall be determined by agreement
between the Underwriter and Retail Ventures. On the Optional PIES Delivery Date,
Retail Ventures shall deliver or cause to be delivered the Optional PIES Stock
to the Underwriter against payment by the Underwriter of the aggregate purchase
price of the Optional PIES being sold by Retail Ventures to or upon the order of
Retail Ventures of the purchase price by wire transfer in immediately available
funds to the accounts specified by Retail Ventures. Time shall be of the
essence, and delivery at the time and place specified pursuant to this Agreement
is a further condition of the obligation of the Underwriter hereunder. Delivery
of the Optional PIES shall be through the facilities of The Depository Trust
Company unless you otherwise instruct.
          5. Covenants of Retail Ventures. Retail Ventures agrees:
          (a) To prepare the PIES Prospectus in a form approved by the
Underwriter, which form shall not contain any changes from or amendments to the
disclosures set forth or incorporated by reference in the Pricing Disclosure
Package, and file such PIES Prospectus and make all requisite filings with the
Commission pursuant to Rule 424(b) of the Rules and Regulations not later than
the Commission’s close of business on the second Business Day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A(a)(3) of the Rules and Regulations; to make no
further amendment or any supplement to the PIES Registration Statement or the
PIES Prospectus prior to the last Delivery Date except as provided herein; to
advise the Underwriter, promptly after it receives notice thereof, of the time
when any amendment to the PIES Registration Statement or the PIES Prospectus has
been filed or becomes effective and to furnish the Underwriter with copies
thereof; to notify you promptly, after it receives notice thereof, of any
issuance by the Commission of any stop order or of any order preventing or
suspending the use of the PIES Prospectus or any Retail Ventures Free Writing
Prospectus, of the suspension of the qualification of the PIES for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding or
examination for any such purpose or of any request by the Commission for any
amendment of or supplement to the PIES Registration Statement, the PIES
Prospectus or any Retail Ventures Free Writing Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of the PIES Prospectus or any Retail Ventures
Free Writing Prospectus or suspending such qualification, to use promptly its
best efforts to obtain the lifting thereof.

37



--------------------------------------------------------------------------------



 



          (b) To furnish promptly to the Underwriter and to counsel for the
Underwriter a signed copy of the PIES Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith;
          (c) To deliver promptly to the Underwriter such number of the
following documents as the Underwriter shall reasonably request: (A) conformed
copies of the PIES Registration Statement, as originally filed, and each
amendment thereto (in each case excluding exhibits), (B) each Preliminary PIES
Prospectus, the PIES Prospectus and any amended or supplemented PIES Prospectus,
(C) each Retail Ventures Free Writing Prospectus and (D) any document
incorporated by reference in the PIES Registration Statement, any Preliminary
PIES Prospectus or the PIES Prospectus.
          (d) To comply, within the time during which the PIES Prospectus is
required to be delivered under the Securities Act, with all requirements imposed
upon it by the Securities Act, as now and hereafter amended, and by the Rules
and Regulations, as from time to time in force, so far as is necessary to permit
the continuance of sales of or dealings in the PIES as contemplated by the
provisions hereof and by the PIES Prospectus; and, if during such period any
event occurs as a result of which the PIES Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made when such PIES Prospectus is
delivered, not misleading, or, if for any other reason it shall be necessary to
amend or supplement the PIES Prospectus in order to comply with the Securities
Act, to notify the Underwriter and, upon its request, to file such document and
use its best efforts to have any amendment to the PIES Registration Statement
declared effective as soon as practicable in order to avoid any disruption in
use of the PIES Prospectus, and to prepare and furnish without charge to the
Underwriter and to any dealer in securities as many copies as the Underwriter
may from time to time reasonably request of an amended or supplemented PIES
prospectus that will correct such statement or omission or effect such
compliance;
          (e) To file promptly with the Commission any amendment or supplement
to the PIES Registration Statement or the PIES Prospectus that may, in the
judgment of Retail Ventures or the Underwriter, be required by the Securities
Act or requested by the Commission;

38



--------------------------------------------------------------------------------



 



          (f) Prior to filing with the Commission any amendment or supplement to
the PIES Registration Statement, the PIES Prospectus, any document incorporated
by reference in the PIES Registration Statement or the PIES Prospectus or any
amendment to any document incorporated by reference in the PIES Registration
Statement or the PIES Prospectus, to furnish a copy thereof to the Underwriter
and counsel for the Underwriter and obtain the consent of the Underwriter to the
filing;
          (g) Not to make any offer relating to the PIES that would constitute a
Retail Ventures Free Writing Prospectus without the prior written consent of the
Underwriter;
          (h) To retain in accordance with the Rules and Regulations all Retail
Ventures Free Writing Prospectuses not required to be filed pursuant to the
Rules and Regulations; and if at any time after the date hereof any events shall
have occurred as a result of which any Retail Ventures Free Writing Prospectus,
as then amended or supplemented, would conflict with the information in the PIES
Registration Statement, the most recent Preliminary PIES Prospectus or the PIES
Prospectus or would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement any Retail
Ventures Free Writing Prospectus, to notify the Underwriter and, upon its
request, to file such document and to prepare and furnish without charge as many
copies as the Underwriter may reasonably request of an amended or supplemented
Retail Ventures Free Writing Prospectus that will correct such conflict,
statement or omission or effect such compliance;
          (i) As soon as practicable, to make generally available to its
security holders (and to deliver to the Underwriter) an earnings statement
satisfying the requirements of Section 11(a) of the Securities Act and Rule 158
of the Rules and Regulations (it being understood that such delivery
requirements shall be deemed to have been satisfied by Retail Ventures’
compliance with the reporting requirements pursuant to the Exchange Act);
          (j) For a period of three years following the Effective Date, other
than information which is publicly available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval System, to furnish to the Underwriter copies
of all materials furnished by Retail Ventures to its shareholders and all public
reports and all reports and financial statements furnished by Retail Ventures to
the principal national

39



--------------------------------------------------------------------------------



 



securities exchange upon which the PIES may be listed pursuant to requirements
of or agreements with such exchange or to the Commission pursuant to the
Exchange Act or any rule or regulation of the Commission thereunder;
          (k) Promptly from time to time to take such action as the Underwriter
may reasonably request to qualify the PIES for offering and sale under the
securities laws of such jurisdictions as the Underwriter may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the PIES; provided that in connection therewith Retail Ventures
shall not be required to qualify as a foreign corporation or to file a general
consent to service of process or subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject;
          (l) Not to, directly or indirectly, (1) offer for sale, sell, pledge
or otherwise dispose of, or enter into any transaction or device (including,
without limitation, through the filing of a registration statement) which is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of any Shares or Class B Common Shares (collectively
“Common Shares”) or other capital stock of DSW or securities convertible into or
exchangeable for Common Shares or other capital stock of DSW, for a period of
90 days from the date of this Agreement (in each case, other than (i) the
issuance and sale of the PIES or (ii) sales or transfers pursuant to currently
outstanding options, warrants or rights granted by Retail Ventures), or sell or
grant options, rights or warrants with respect to any Common Shares or other
capital stock of DSW or securities convertible into or exchangeable for Common
Shares or other capital stock of DSW, or announce any intention to do any of the
foregoing, or (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such Common Shares or other capital stock of DSW, whether any
such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Shares or other capital stock of DSW or other securities, in
cash or otherwise, in each case without the prior written consent of the
Underwriter. Notwithstanding the foregoing, if (A) during the last 17 days of
the 90-day restricted period Retail Ventures or DSW issues an earnings release
or material news or a material event relating to Retail Ventures or DSW occurs
or (B) prior to the expiration of the 90-day restricted period, Retail Ventures
or DSW announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period, then the restrictions imposed by
this section

40



--------------------------------------------------------------------------------



 



shall continue to apply until the expiration of the 18-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event; and to cause Schottenstein Stores Corporation and each executive
officer and director of Retail Ventures to furnish to the Underwriter, prior to
the First Delivery Date, a letter or letters, substantially in the form of
Exhibit A hereto, pursuant to which each such person shall agree not to,
directly or indirectly, (1) offer for sale, sell, pledge or otherwise dispose of
(or enter into any transaction or device which is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any Common Shares or securities convertible into or exchangeable for Common
Shares of DSW, or announce any intention to do any of the foregoing, or (2)
enter into any swap or other derivatives transaction that transfers to another,
in whole or in part, any of the economic benefits or risks of ownership of such
Common Shares of DSW, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Shares of DSW or other
securities, in cash or otherwise, in each case for a period of 90 days (subject
to the proviso above) from the date of this Agreement, without the prior written
consent of the Underwriter. Notwithstanding the foregoing, Schottenstein Stores
Corporation may transfer any of the warrants issued by Retail Ventures as
described in the most recent Preliminary PIES Prospectus (the “Warrants”) it
currently holds without the prior written consent of the Underwriter. The
Warrants are, at the option of the holder, exercisable either for common shares
of Retail Ventures or Shares which may be acquired by Retail Ventures upon
exchange of certain DSW Class B Shares held by Retail Ventures which are not
being pledged to secure Retail Ventures’ exchange obligations under the PIES. In
addition, Retail Ventures is permitted, without the prior written consent of the
Underwriter, to transfer any Shares so issuable upon exercise of outstanding
warrants by Schottenstein Stores Corporation, Cerberus Partners, L.P., or
Millennium Partners, L.P., or their permitted transferees.
          Retail Ventures hereby undertakes to notify in writing each person who
delivers a letter agreement in the form of Exhibit A hereto if at any time the
90-day restricted period described above is extended for any reason described in
such agreement. In addition, DSW hereby undertakes to direct its transfer agent
to place stop transfer restrictions upon any securities of DSW that are bound by
such “lock-up” agreements for the duration of the periods contemplated in such
agreements, including any extensions thereof.
          (m) To apply the net proceeds from the offering of the PIES as set
forth in the Prospectus;

41



--------------------------------------------------------------------------------



 



          (n) To take such steps as shall be necessary to ensure that neither
Retail Ventures nor any subsidiary shall become an “investment company” as
defined in the Investment Company Act, nor a “business development company” (as
defined in Section 2(a)(48) of the Investment Company Act); and
          (o) Until termination of the offering of the PIES to timely file all
documents and amendments to previously filed documents required to be filed by
it pursuant to Section 12, 13, 14 or 15(d) of the Exchange Act.
          6. Covenants of DSW. DSW agrees:
          (a) To prepare the Shares Prospectus in a form approved by the
Underwriter, which form shall not contain any changes from or amendments to the
disclosures set forth or incorporated by reference in the Shares Disclosure
Package, and file such Shares Prospectus and make all requisite filings with the
Commission pursuant to Rule 424(b) of the Rules and Regulations not later than
the Commission’s close of business on the second Business Day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A(a)(3) of the Rules and Regulations; to make no
further amendment or any supplement to the Shares Registration Statement or the
Shares Prospectus prior to the last Delivery Date except as provided herein; to
advise the Underwriter, promptly after it receives notice thereof, of the time
when any amendment to the Shares Registration Statement or the Shares Prospectus
has been filed or becomes effective and to furnish the Underwriter with copies
thereof; to notify you promptly after it receives notice thereof of any issuance
by the Commission of any stop order or of any order preventing or suspending the
use of the Shares Prospectus or any DSW Free Writing Prospectus, of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding or examination
for any such purpose or of any request by the Commission for any amendment of or
supplement to the Shares Registration Statement, the Shares Prospectus or any
DSW Free Writing Prospectus or for additional information; and, in the event of
the issuance of any stop order or of any order preventing or suspending the use
of the Shares Prospectus or any DSW Free Writing Prospectus or suspending such
qualification, to use promptly its best efforts to obtain the lifting thereof.
          (b) To furnish promptly to the Underwriter and to counsel for the
Underwriter a signed copy of the Shares Registration Statement as originally
filed with the Commission, and each amendment

42



--------------------------------------------------------------------------------



 



thereto filed with the Commission, including all consents and exhibits filed
therewith;
          (c) To deliver promptly to the Underwriter such number of the
following documents as the Underwriter shall reasonably request: (A) conformed
copies of the Shares Registration Statement, as originally filed, and each
amendment thereto (in each case excluding exhibits), (B) each Preliminary Shares
Prospectus, Shares issuable upon exchange of the PIES and any amended or
supplemented Shares Prospectus; (C) each DSW Free Writing Prospectus and (D) any
document incorporated by reference in the Shares Registration Statement, any
Preliminary Shares Prospectus or the Shares Prospectus;
          (d) To comply, within the time during which the Shares Prospectus is
required to be delivered under the Securities Act, with all requirements imposed
upon it by the Securities Act, as now and hereafter amended, and by the Rules
and Regulations, as from time to time in force, so far as is necessary to permit
the continuance of sales of or dealings in the Shares as contemplated by the
provisions hereof and by the Shares Prospectus; and, if during such period any
event occurs as a result of which the Shares Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made when such Shares Prospectus is
delivered, not misleading, or, if for any other reason it shall be necessary to
amend or supplement the Shares Prospectus in order to comply with the Securities
Act, to notify the Underwriter and, upon its request, to file such document and
use its best efforts to have any amendment to the Shares Registration Statement
declared effective as soon as practicable in order to avoid any disruption in
use of the Shares Prospectus, and to prepare and furnish without charge to the
Underwriter and to any dealer in securities as many copies as the Underwriter
may from time to time reasonably request of an amended or supplemented Shares
prospectus that will correct such statement or omission or effect such
compliance;
          (e) To file promptly with the Commission any amendment or supplement
to the Shares Registration Statement or the Shares Prospectus that may, in the
judgment of DSW or the Underwriter, be required by the Securities Act or
requested by the Commission;
          (f) Prior to filing with the Commission any amendment or supplement to
the Shares Registration Statement, the Shares Prospectus, any document
incorporated by reference in the Shares Registration

43



--------------------------------------------------------------------------------



 



Statement or the Shares Prospectus or any amendment to any document incorporated
by reference in the Shares Registration Statement or the Shares Prospectus, to
furnish a copy thereof to the Underwriter and counsel for the Underwriter and
obtain the consent of the Underwriter to the filing;
          (g) Not to make any offer relating to the Shares that would constitute
a DSW Free Writing Prospectus without the prior written consent of the
Underwriter;
          (h) To retain in accordance with the Rules and Regulations all DSW
Free Writing Prospectuses not required to be filed pursuant to the Rules and
Regulations; and if at any time after the date hereof any events shall have
occurred as a result of which any DSW Free Writing Prospectus, as then amended
or supplemented, would conflict with the information in the Shares Registration
Statement, the most recent Preliminary Shares Prospectus or the Shares
Prospectus or would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement any DSW
Free Writing Prospectus, to notify the Underwriter and, upon its request, to
file such document and to prepare and furnish without charge as many copies as
the Underwriter may reasonably request of an amended or supplemented DSW Free
Writing Prospectus that will correct such conflict, statement or omission or
effect such compliance;
          (i) As soon as practicable, to make generally available to its
security holders (and to deliver to the Underwriter) an earnings statement
satisfying the requirements of Section 11(a) of the Securities Act and Rule 158
of the Rules and Regulations (it being understood that such delivery
requirements shall be deemed to have been satisfied by DSW’s compliance with the
reporting requirements pursuant to the Exchange Act);
          (j) For a period of three years following the Effective Date, other
than information which is publicly available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval System, to furnish to the Underwriter copies
of all materials furnished by DSW to its shareholders and all public reports and
all reports and financial statements furnished by DSW to the principal national
securities exchange upon which the Shares may be listed pursuant to requirements
of or agreements with such exchange or to the Commission pursuant to the
Exchange Act or any rule or regulation of the Commission thereunder;

44



--------------------------------------------------------------------------------



 



          (k) Promptly from time to time to take such action as the Underwriter
may reasonably request to qualify Shares issuable upon exchange of the PIES for
offering and sale under the securities laws of such jurisdictions as the
Underwriter may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of Shares issuable upon exchange
of the PIES; provided that in connection therewith DSW shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process or subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject;
          (l) For a period of 90 days from the date of this Agreement, not to,
directly or indirectly, (1) offer for sale, sell, pledge or otherwise dispose
of, or enter into any transaction or device (including, without limitation,
through the filing of a registration statement) which is designed to, or could
be expected to, result in the disposition by any person at any time in the
future of, any Common Shares or other capital stock of DSW or securities
convertible into or exchangeable for Common Shares or other capital stock of DSW
(other than sales or transfers pursuant to currently outstanding options,
warrants or rights granted by DSW, issuances of any Common Shares or grants of
options to purchase Common Shares pursuant to existing benefit plans of DSW
described in the most recent Preliminary Shares Prospectus, or exchanges of
Class B Common Shares held by Retail Ventures for Shares pursuant to the
Exchange Agreement upon (i) the exercise of holders of the Warrants issued by
Retail Ventures for Shares or (ii) settlement of the PIES by delivery of
Shares), or sell or grant options, rights or warrants with respect to any Common
Shares or other capital stock of DSW or securities convertible into or
exchangeable for Common Shares or other capital stock of DSW, or announce any
intention to do any of the foregoing, or (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such Common Shares or other
capital stock of DSW, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Shares or other capital stock
of DSW or other securities, in cash or otherwise, in each case without the prior
written consent of the Underwriter. Notwithstanding the foregoing, if (1) during
the last 17 days of the 90-day restricted period DSW issues an earnings release
or material news or a material event relating to DSW occurs or (2) prior to the
expiration of the 90-day restricted period, DSW announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, then the restrictions imposed by this

45



--------------------------------------------------------------------------------



 



section shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event; and to cause each officer and director of DSW
to furnish to the Underwriter, prior to the First Delivery Date, a letter or
letters, substantially in the form of Exhibit A hereto, pursuant to which each
such person shall agree not to, directly or indirectly, (1) offer for sale,
sell, pledge or otherwise dispose of (or enter into any transaction or device
which is designed to, or could be expected to, result in the disposition by any
person at any time in the future of) any Common Shares or securities convertible
into or exchangeable for Common Shares of DSW, or announce any intention to do
any of the foregoing, or (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such Common Shares of DSW, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Shares of DSW or other securities, in cash or otherwise, in each case for
a period of 90 days (subject to the proviso above) from the date of this
Agreement, without the prior written consent of the Underwriter.
          DSW hereby undertakes to notify in writing each person who delivers a
letter agreement in the form of Exhibit A hereto pursuant to this Section 6(l)
if at any time the 90-day restricted period described above is extended for any
reason described in such agreement. In addition, DSW hereby undertakes to direct
the transfer agent to place stop transfer restrictions upon any securities of
DSW that are bound by such “lock-up” agreements for the duration of the periods
contemplated in such agreements, including any extensions thereof;
          (m) To use its best efforts to ensure the continued listing of the
Shares on the New York Stock Exchange; and
          (n) Until termination of the offering of the PIES, to timely file all
documents and amendments to previously filed documents required to be filed by
it pursuant to Section 12, 13, 14 or 15(d) of the Exchange Act.
          7. Covenant of the Underwriter. The Underwriter agrees that it shall
not include any “issuer information” (as defined in Rule 433 under the Rules and
Regulations) in any “free writing prospectus” (as defined in Rule 405 under the
Rules and Regulations) used or referred to by the Underwriter without the prior
consent of Retail Ventures (in the case of information relating to Retail
Ventures) or DSW (in the case of information relating to DSW) (any such issuer
information regarding Retail Ventures with respect to whose use Retail Ventures
has given its consent, “Permitted Retail Ventures Issuer Information”, and any
such issuer information regarding DSW with respect to whose use DSW has given
its consent, the “Permitted DSW Issuer

46



--------------------------------------------------------------------------------



 




Information”); provided that (i) no such consent shall be required with respect
to (a) any such issuer information regarding Retail Ventures contained in any
document filed by the Retail Ventures with the Commission prior to the use of
such free writing prospectus or (b) any such issuer information regarding DSW
contained in any document filed by DSW with the Commission prior to the use of
such free writing prospectus and (ii) “issuer information,” as used in this
Section 7, shall not be deemed to include information prepared by or on behalf
of the Underwriter on the basis of or derived from issuer information.
          8. Expenses. Whether or not the sale of the PIES to the Underwriter is
consummated or this Agreement is terminated, Retail Ventures shall pay or cause
to be paid (A) all fees and expenses (including, without limitation, all
registration and filing fees and fees and expenses of Retail Ventures’ and DSW’s
accountants but excluding fees and expenses of counsel for the Underwriter)
incurred in connection with the preparation, printing, filing, delivery and
shipping of each of the PIES Registration Statement and the Shares Registration
Statement (each, a “Registration Statement”) (including the financial statements
therein and all amendments and exhibits thereto), each Preliminary PIES
Prospectus and Preliminary Shares Prospectus (each, a “Preliminary Prospectus”),
each of the PIES Prospectus and the Shares Prospectus (each, a “Prospectus”),
the Indenture, the Statement of Eligibility and Qualification of the Trustee on
Form T-1 filed with the Commission (the “Form T-1”) and any amendments or
supplements of the foregoing and any documents incorporated by reference into
any of the foregoing and the copying, delivery and shipping of this Agreement
and Blue Sky Memoranda, (B) all fees and expenses incurred in connection with
the preparation and delivery to the Underwriter of the PIES (including the cost
of printing the PIES), (C) all filing fees of counsel to the Underwriter
incurred in connection with the qualification of the PIES and Shares issuable
upon exchange of the PIES under state securities or Blue Sky laws (including,
without limitation, the reasonable fees and disbursements of counsel to the
Underwriter relating to such filing and registration, which fees and
disbursements of counsel will not exceed $30,000), (D) any fees required to be
paid to rating agencies incurred in connection with the rating of the PIES, (E)
the fees, costs and charges of the Trustee, including the fees and disbursements
of counsel for the Trustee, the filing fees incident to securing the review by
the National Association of Securities Dealers, Inc. of the terms of sale of
Shares issuable upon exchange of the PIES; (F) any applicable listing or other
fees; (G) the costs and expenses of Retail Ventures relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the PIES, including, without limitation, documented expenses
associated with the production of road show slides and graphics, documented fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of Retail Ventures, documented travel and
lodging expenses of the representatives and officers of Retail Ventures and any
such consultants, and the documented cost of any aircraft chartered in
connection with the road show and (H) all other costs and expenses incident to
the performance of its obligations hereunder for

47



--------------------------------------------------------------------------------



 



which provision is not otherwise made in this Section. It is understood,
however, that, except as provided in this Section 8 and Sections 10 and 12, the
Underwriter shall pay all of its own costs and expenses, including the fees of
its counsel and any advertising expenses incurred in connection with any offers
it may make.
          9. Conditions of Underwriter’s Obligations. The obligations of the
Underwriter hereunder are subject to the accuracy, when made and on each
Delivery Date, of the representations and warranties of each of Retail Ventures
and DSW contained herein, to the performance by each of Retail Ventures and DSW
of its respective obligations hereunder and to the following additional
conditions:
          (a) Each of the Preliminary PIES Prospectus, the PIES Prospectus, the
Preliminary Shares Prospectus and the Shares Prospectus and any supplement
thereto will be filed with the Commission in the manner and within the time
period required by Rule 424(b) of the Rules and Regulations, and any material
required to be filed by Retail Ventures and/or DSW pursuant to Rule 433(d) of
the Rules and Regulations shall have been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433 and no such
filings shall have been made without the consent of the Underwriter or contain
any changes from or amendments to the disclosures set forth or incorporated by
reference in (i) the Pricing Disclosure Package or (ii) the Shares Disclosure
Package; the PIES Registration Statement, the Shares Registration Statement and
all post-effective amendments to the PIES Registration Statement and the Shares
Registration Statement shall have become effective, no stop order suspending the
effectiveness of the PIES Registration Statement, the Shares Registration
Statement or any amendment or supplement thereto or suspending the qualification
of the PIES or the Shares for offering or sale in any jurisdiction shall have
been issued; no proceedings for the issuance of any such order shall have been
initiated or threatened; and any request of the Commission for additional
information (to be included in the PIES Registration Statement, the Shares
Registration Statement or the PIES Prospectus or the Shares Prospectus or
otherwise) shall have been disclosed to you and complied with to your
satisfaction.
          (b) No Underwriter shall have discovered and disclosed to Retail
Ventures on or prior to such Delivery Date that any of the PIES Registration
Statement, the PIES Prospectus, the Pricing Disclosure Package, the Shares
Registration Statement, the Shares Prospectus or the Shares Disclosure Package,
or any amendment or supplement thereto, contains an untrue statement of a fact
which, in the opinion of counsel for the Underwriter, is material or omits to
state a fact which, in the opinion of

48



--------------------------------------------------------------------------------



 



such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.
          (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Indenture, the
Collateral Agreement, the PIES Exchange Request, the PIES, the Shares, each
Registration Statement, each Prospectus, any Retail Ventures Free Writing
Prospectus, any DSW Free Writing Prospectus, the VCDS Debt Amendments and all
other legal matters relating to this Agreement and the transactions contemplated
hereby and by the VCDS Debt Amendments shall be reasonably satisfactory in all
material respects to counsel for the Underwriter, and Retail Ventures and DSW
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
          (d) Vorys, Sater, Seymour and Pease LLP shall have furnished to the
Underwriter their written opinion, as Ohio counsel to each of (i) Retail
Ventures and its Ohio subsidiaries and (ii) DSW, addressed to the Underwriter
and dated such Delivery Date, in substantially the form attached hereto as
Exhibit B.
          (e) Julia A. Davis, General Counsel to Retail Ventures and its
subsidiaries, shall have furnished to the Underwriter her written opinion,
addressed to the Underwriter and dated such Delivery Date, in substantially the
form attached hereto as Exhibit C.
          (f) William L. Jordan, General Counsel to DSW and DSW Shoe Warehouse,
shall have furnished to the Underwriter his written opinion, addressed to the
Underwriter and dated such Delivery Date, in substantially the form attached
hereto as Exhibit D.
          (g) Skadden, Arps, Slate, Meagher & Flom LLP shall have furnished to
the Underwriter their separate written opinions, as special counsel to each of
(i) Retail Ventures and (ii) DSW, addressed to the Underwriter and dated such
Delivery Date, in substantially the respective forms attached hereto as Exhibits
E-1 and E-2.
          (h) The Underwriter shall have received from Debevoise & Plimpton LLP,
special counsel for the Underwriter, such opinion or opinions, dated such
Delivery Date, with respect to the issuance and sale of the PIES, each
Registration Statement, each Prospectus, the Pricing Disclosure Package, the
Shares Disclosure Package and other related matters as the Underwriter may
reasonably require, and each of Retail Ventures and DSW shall have furnished to
such counsel such

49



--------------------------------------------------------------------------------



 



documents as they reasonably request for the purpose of enabling them to pass
upon such matters.
          (i) The Underwriter shall have received from Simpson Thacher &
Bartlett LLP, special counsel for the Underwriter, such opinion or opinions with
respect to the validity of the PIES and other related matters as you may
reasonably request and such counsel shall have received such documents and
information as they request to enable them to pass upon such matters.
          (j) At the time of execution of this Agreement, the Underwriter shall
have received from Deloitte & Touche LLP separate letters relating to Retail
Ventures and DSW, in form and substance satisfactory in each case to the
Underwriter, addressed to the Underwriter and dated the date hereof (i)
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission and (ii) stating, as of the date hereof (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the applicable Prospectus, as of a
date not more than five days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.
          (k) With respect to the letters of Deloitte & Touche LLP relating to
Retail Ventures and DSW, respectively, referred to in the preceding paragraph
and delivered to the Underwriter concurrently with the execution of this
Agreement (each, an “initial letter”), Retail Ventures and DSW, as applicable,
shall have furnished to the Underwriter a letter or letters (each, a “bring-down
letter”) of such accountants, addressed to the Underwriter and dated such
Delivery Date (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the date of the bring-down
letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
applicable Prospectus, as of a date not more than five days prior to the date of
the bring-down letter), the conclusions and findings of such firm with respect
to the financial information and other matters covered by the initial letters

50



--------------------------------------------------------------------------------



 



and (iii) confirming in all material respects the conclusions and findings set
forth in the applicable initial letter.
          (l) Retail Ventures shall have furnished to the Underwriter a
certificate, dated such Delivery Date, of its President and Chief Executive
Officer and its Executive Vice President, Chief Financial Officer, Treasurer and
Secretary stating that:
     (i) The representations, warranties and agreements of Retail Ventures in
Sections 1 and 2 are true and correct on and as of such Delivery Date, and
Retail Ventures has complied with all its agreements contained herein and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Delivery Date;
     (ii) No stop order suspending the effectiveness of the PIES Registration
Statement has been issued; and no proceedings or examination for that purpose
have been instituted or, to the knowledge of such officers, threatened; and
     (iii) They have carefully examined the PIES Registration Statement, the
PIES Prospectus, the Pricing Disclosure Package, the Shares Registration
Statement, the Shares Prospectus and the Shares Disclosure Package and, in their
opinion, (A)(1) the PIES Registration Statement, as of the Effective Date, (2)
the PIES Prospectus, as of its date and on the date hereof, (3) the Pricing
Disclosure Package, as of the Applicable Time, (4) the Shares Registration
Statement, as of the Shares Effective Date, (5) the Shares Prospectus, as of its
date and on the date hereof, or (6) the Shares Disclosure Package, as of the
Applicable Time, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
PIES Registration Statement and the Shares Registration Statement, in the light
of the circumstances under which they were made) not misleading and (B)(1) since
the Effective Date, no event has occurred that should have been set forth in a
supplement or amendment to the PIES Registration Statement, the PIES Prospectus
or any Retail Ventures Free Writing Prospectus that has not been so set

51



--------------------------------------------------------------------------------



 



forth and (2) since the Shares Effective Date, no event has occurred that should
have been set forth in a supplement or amendment to the Shares Registration
Statement, the Shares Prospectus or any DSW Free Writing Prospectus that has not
been so set forth;
          (m) DSW shall have furnished to the Underwriter a certificate, dated
such Delivery Date, of its President and its Executive Vice President, Chief
Financial Officer and Treasurer stating that:
     (i) The representations, warranties and agreements of DSW in Section 2 and
are true and correct on and as of such Delivery Date, and DSW has complied with
all its agreements contained herein and satisfied all the conditions on its part
to be performed or satisfied hereunder at or prior to such Delivery Date;
     (ii) No stop order suspending the effectiveness of the Shares Registration
Statement has been issued; and no proceedings or examination for that purpose
have been instituted or, to the knowledge of such officers, threatened; and
     (iii) They have carefully examined the Shares Registration Statement, the
Shares Prospectus and the Shares Disclosure Package, and, in their opinion, (A)
(1) the Shares Registration Statement, as of the Shares Effective Date, (2) the
Shares Prospectus, as of its date and on the applicable Delivery Date, or (3)
the Shares Disclosure Package, as of the Applicable Time, did not and do not
contain any untrue statement of a material fact and did not and do not omit to
state a material fact required to be stated therein or necessary to make the
statements therein (except in the case of the Shares Registration Statement, in
the light of the circumstances under which they were made) not misleading and
(B) since the Shares Effective Date, no event has occurred that should have been
set forth in a supplement or amendment to the Shares Registration Statement, the
Shares Prospectus or any DSW Free Writing Prospectus that has not been so set
forth;
          (n) (A) Neither Retail Ventures, DSW nor any of their respective
subsidiaries shall have sustained since the date of the latest audited financial
statements included or incorporated by reference in the

52



--------------------------------------------------------------------------------



 



most recent Preliminary PIES Prospectus (in the case of Retail Ventures and its
subsidiaries) or the most recent Preliminary Shares Prospectus (in the case of
DSW and its subsidiaries) any loss or interference with its respective business
from fire, explosion, flood, accident or other calamity, whether or not covered
by insurance, or shall have become party to any labor dispute, litigation or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the most recent Preliminary PIES Prospectus (in the case of
Retail Ventures and its subsidiaries) or in the most recent Preliminary Shares
Prospectus (in the case of DSW and its subsidiaries) and (B) since such date
there shall not have been any change in the capital stock or long-term debt of
Retail Ventures, DSW or any of their respective subsidiaries (except for
issuances of stock and grants of options pursuant to existing benefit plans
described in the most recent Preliminary PIES Prospectus (in the case of Retail
Ventures) or the most recent Preliminary Shares Prospectus (in the case of DSW))
or any adverse change, or any development involving a prospective adverse
change, in or affecting the general affairs, management, financial position,
shareholders’ equity or results of operations of Retail Ventures, DSW or any of
their subsidiaries, otherwise than as set forth or contemplated in the most
recent Preliminary PIES Prospectus (in the case of Retail Ventures and its
subsidiaries) or the most recent Preliminary Shares Prospectus (in the case of
DSW and its subsidiaries), in each case regardless of whether arising in the
ordinary course of business, the effect of which, in any such case described in
clause (A) or (B), is, in the judgment of the Underwriter, so material and
adverse as to make it impracticable or inadvisable to proceed with the public
offering or the delivery of the PIES being delivered on such Delivery Date on
the terms and in the manner contemplated in the most recent Preliminary PIES
Prospectus and in the PIES Prospectus.
          (o) You shall have been furnished by each of Retail Ventures and DSW
such additional documents and certificates as you or counsel for the Underwriter
may reasonably request.
          (p) Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any downgrading with respect to any debt securities of
Retail Ventures or any of its subsidiaries by any “nationally recognized
statistical rating organization” as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act or any public announcement
that any such organization has under surveillance or review its rating of any
such debt securities (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading of such
rating).

53



--------------------------------------------------------------------------------



 



          (q) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange or in the over-the-counter market, or
trading in any securities of Retail Ventures or DSW on any exchange or in the
over-the-counter market, shall have been suspended or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by Federal or
state authorities or there shall have occurred a material disruption in
commercial banking or securities settlement or clearance services in the United
States, (iii) the United States shall have become engaged in hostilities, there
shall have been a material escalation in hostilities involving the United States
or there shall have been a declaration of a national emergency or war by the
United States or (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions, including without
limitation as a result of terrorist activities after the date hereof, (or the
effect of international conditions on the financial markets in the United States
shall be such) as to make it, in the judgment of the Underwriter, impracticable
or inadvisable to proceed with the public offering or delivery of the PIES being
delivered on such Delivery Date on the terms and in the manner contemplated in
the PIES Prospectus.
          (r) The VCDS Debt Amendments shall have been duly executed and
delivered, and shall have become effective.
          (s) All such opinions, certificates, letters and documents shall be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to counsel for the Underwriter. Retail Ventures and DSW
shall furnish to you conformed copies of such opinions, certificates, letters
and other documents in such number as you shall reasonably request.
          10. Indemnification and Contribution. (a) Retail Ventures shall
indemnify and hold harmless the Underwriter, its directors, officers and
employees and each person, if any, who controls the Underwriter within the
meaning of Section 15 of the Securities Act, from and against any loss, claim,
damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of PIES), to which the Underwriter, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based

54



--------------------------------------------------------------------------------



 




upon, (i) any untrue statement or alleged untrue statement of a material fact
contained in (A) any Preliminary Prospectus, any Registration Statement or any
Prospectus or in any amendment or supplement thereto, (B) any Retail Ventures
Free Writing Prospectus or DSW Free Writing Prospectus or in any amendment or
supplement thereto, (C) any Permitted Retail Ventures Issuer Information or
Permitted DSW Issuer Information used or referred to in any “free writing
prospectus” as defined in Rule 405) used or referred to by the Underwriter, (D)
any “road show” as defined in Rule 433 not constituting a Retail Ventures Free
Writing Prospectus or a DSW Free Writing Prospectus (a “Non-Prospectus Road
Show”) or (E) any Blue Sky application or other document prepared or executed by
Retail Ventures or DSW (or based upon any written information furnished by
Retail Ventures or DSW for use therein) specifically for the purpose of
qualifying any or all of the PIES or the Shares under the securities laws of any
state or other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”), (ii) the omission or alleged
omission to state in any Preliminary Prospectus, any Registration Statement, any
Prospectus, any Retail Ventures Free Writing Prospectus, DSW Free Writing
Prospectus or in any amendment or supplement thereto, or in any Permitted Retail
Ventures Issuer Information or Permitted DSW Issuer Information, any
Non-Prospectus Road Show or any Blue Sky Application, any material fact required
to be stated therein or necessary to make the statements therein not misleading,
or (iii) any act or failure to act or any alleged act or failure to act by the
Underwriter in connection with, or relating in any manner to, the PIES or the
offering contemplated hereby, and that is included as part of or referred to in
any loss, claim, damage, liability or action arising out of or based upon
matters covered by clause (i) or (ii) above (provided that Retail Ventures shall
not be liable under this clause (iii) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by the Underwriter through its gross
negligence or willful misconduct), and shall reimburse the Underwriter and each
such director, officer, employee or controlling person promptly upon demand for
any legal or other expenses reasonably incurred by the Underwriter, director,
officer, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that Retail Ventures
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Prospectus, any Registration Statement, any Prospectus, any
Retail Ventures Free Writing Prospectus, DSW Free Writing Prospectus or in any
such amendment or supplement thereto or in any Permitted Retail Ventures Issuer
Information, any Permitted DSW Issuer Information, any Non-Prospectus Road Show
or any Blue Sky Application, in reliance upon and in conformity with written
information concerning the Underwriter furnished to Retail Ventures by the
Underwriter specifically for inclusion therein which information consists solely
of the information specified in Section 10(f). The foregoing indemnity agreement
is in addition to any liability that Retail Ventures may otherwise

55



--------------------------------------------------------------------------------



 



have to the Underwriter or to any officer, employee or controlling person of the
Underwriter.
          (b) DSW shall indemnify and hold harmless the Underwriter, its
directors, officers and employees and each person, if any, who controls the
Underwriter within the meaning of Section 15 of the Securities Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of PIES), to which the
Underwriter, officer, employee or controlling person may become subject, under
the Securities Act or otherwise, insofar as such loss, claim, damage, liability
or action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in (A) any Preliminary Shares
Prospectus, any Shares Registration Statement or any Shares Prospectus or in any
amendment or supplement thereto, (B) any DSW Free Writing Prospectus or in any
amendment or supplement thereto (C) any Permitted DSW Issuer Information used or
referred to in any “free writing prospectus” as defined in Rule 405 ) used or
referred to by the Underwriter, (D) any “road show” as defined in Rule 433 not
constituting a DSW Free Writing Prospectus (a “DSW Non-Prospectus Road Show”) or
(E) any Blue Sky application or other document prepared or executed by DSW (or
based upon any written information furnished by DSW for use therein)
specifically for the purpose of qualifying any or all of the Shares under the
securities laws of any state or other jurisdiction (any such application,
document or information being hereinafter called a “DSW Blue Sky Application”),
(ii) the omission or alleged omission to state in any Preliminary Shares
Prospectus, any Shares Registration Statement, any Shares Prospectus, any DSW
Free Writing Prospectus or in any amendment or supplement thereto, or in any
Permitted DSW Issuer Information, any DSW Non-Prospectus Road Show or any DSW
Blue Sky Application, any material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any act or
failure to act or any alleged act or failure to act by the Underwriter in
connection with, or relating in any manner to, the PIES or the offering
contemplated hereby, and that is included as part of or referred to in any loss,
claim, damage, liability or action arising out of or based upon matters covered
by clause (i) or (ii) above (provided that DSW shall not be liable under this
clause (iii) to the extent that it is determined in a final judgment by a court
of competent jurisdiction that such loss, claim, damage, liability or action
resulted directly from any such acts or failures to act undertaken or omitted to
be taken by the Underwriter through its gross negligence or willful misconduct),
and shall reimburse the Underwriter and each such director, officer, employee or
controlling

56



--------------------------------------------------------------------------------



 



person promptly upon demand for any legal or other expenses reasonably incurred
by the Underwriter, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that DSW shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of, or is
based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Shares Prospectus, any Shares
Registration Statement, any Shares Prospectus, any DSW Free Writing Prospectus
or in any such amendment or supplement thereto or in any Permitted DSW Issuer
Information, any DSW Non-Prospectus Road Show or any DSW Blue Sky Application,
in reliance upon and in conformity with written information concerning the
Underwriter furnished to DSW by the Underwriter specifically for inclusion
therein which information consists solely of the information specified in
Section 10(f). The foregoing indemnity agreement is in addition to any liability
that DSW may otherwise have to the Underwriter or to any officer, employee or
controlling person of the Underwriter.
          (c) The Underwriter shall indemnify and hold harmless each of Retail
Ventures, DSW, each officer of Retail Ventures or DSW who has signed the PIES
Registration Statement or the Shares Registration Statement, as applicable, each
of their respective directors, officers and employees, and each person, if any,
who controls either of Retail Ventures or DSW within the meaning of the
Securities Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which Retail Ventures, DSW, or any
such director, officer, employee or controlling person may become subject, under
the Securities Act or otherwise, insofar as such loss, claim, damage, liability
or action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Registration Statement, any Prospectus, any Retail Ventures Free Writing
Prospectus, DSW Free Writing Prospectus or in any amendment or supplement
thereto or in any Non-Prospectus Road Show or Blue Sky Application, or (ii) the
omission or alleged omission to state in any Preliminary Prospectus, any
Registration Statement, any Prospectus, any Retail Ventures Free Writing
Prospectus, DSW Free Writing Prospectus or in any amendment or supplement
thereto or in any Non-Prospectus Road Show or Blue Sky Application any material
fact required to be stated therein or necessary to make the statements therein
not misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning the Underwriter

57



--------------------------------------------------------------------------------



 



furnished to Retail Ventures by the Underwriter specifically for inclusion
therein, which information is limited to the information set forth in Section
10(f), and shall reimburse Retail Ventures, DSW and any such director, officer
or controlling person for any legal or other expenses reasonably incurred by
Retail Ventures, DSW or any such director, officer or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred. The
foregoing indemnity agreement is in addition to any liability which the
Underwriter may otherwise have to any of Retail Ventures, DSW or any such
director, officer, employee or controlling person.
          (d) Promptly after receipt by an indemnified party under this
Section 10 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under subsection 10(a), 10(b) or 10(c), notify the
indemnifying party in writing of the claim or the commencement of that action;
provided, however, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have under subsection 10(a), 10(b) or
10(c) except to the extent it has been materially prejudiced by such failure
and, provided further, that the failure to notify the indemnifying party shall
not relieve it from any liability which it may have to an indemnified party
otherwise than under subsection 10(a), 10(b) or 10(c). If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 10 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Underwriter shall have the right to employ counsel to represent the
Underwriter and its respective officers, employees and controlling persons who
may be subject to liability arising out of any claim in respect of which
indemnity may be sought by the Underwriter against any of Retail Ventures or DSW
under this Section 10 if (i) Retail Ventures, DSW and the Underwriter shall have
so agreed in writing; (ii) Retail Ventures and DSW have failed within a
reasonable time to retain counsel reasonably satisfactory to the Underwriter;
(iii) the Underwriter and its directors, officers, employees and controlling
persons shall have

58



--------------------------------------------------------------------------------



 



reasonably concluded that there may be legal defenses available to them that are
different form or in addition to those available to Retail Ventures and/or DSW;
or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the Underwriter or its directors, officers, employees or
controlling persons, on the one hand, and Retail Ventures and/or DSW, on the
other hand, and representation of both sets of parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by Retail Ventures. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
findings of fact or admissions of fault or culpability as to the indemnified
party, or (ii) be liable for any settlement of any such action effected without
its written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment for the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.
          (e) If the indemnification provided for in this Section 10 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 10(a), 10(b) or 10(c) in respect of any loss, claim, damage
or liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by Retail Ventures and DSW, on the one hand, and the Underwriter, on
the other hand, from the offering of the PIES or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of Retail Ventures and/or DSW, on the one
hand, and the Underwriter, on the other hand, with respect to the statements or
omissions which resulted in such loss, claim, damage or liability, or action

59



--------------------------------------------------------------------------------



 



in respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by Retail Ventures and DSW, on the one hand, and the
Underwriter, on the other hand, with respect to such offering shall be deemed to
be in the same proportion as the total net proceeds from the offering of the
PIES purchased under this Agreement (before deducting expenses) received by the
Retail Ventures, on the one hand, and the total underwriting discounts and
commissions received by the Underwriter with respect to the PIES purchased under
this Agreement, on the other hand, bear to the total gross proceeds from the
offering of the PIES under this Agreement, in each case as set forth in the
table on the cover page of the PIES Prospectus. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by Retail Ventures and/or DSW or the Underwriter, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. Retail Ventures,
DSW and the Underwriter agree that it would not be just and equitable if
contributions pursuant to this Section 10 were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 10 shall be deemed
to include, for purposes of this Section 10(e), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 10(e), the Underwriter shall not be required to contribute any amount in
excess of the amount by which the total price at which the PIES underwritten by
it and distributed to the public was offered to the public exceeds the amount of
any damages which the Underwriter has otherwise paid or become liable to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
          (f) The Underwriter confirms and each of Retail Ventures and DSW
acknowledges and agrees that the statements regarding the delivery of the PIES
by the Underwriter set forth on the cover page of, and the concession figures
appearing under the caption “Underwriting” in the PIES Prospectus are correct
and constitute the only information concerning the Underwriter furnished in
writing to Retail Ventures by or on behalf of the Underwriter specifically for
inclusion in the PIES

60



--------------------------------------------------------------------------------



 



Registration Statement, any Preliminary PIES Prospectus, the PIES Prospectus,
any Retail Ventures Free Writing Prospectus or in any amendment or supplement
thereto or in any Non-Prospectus Road Show.
          11. Termination. The obligations of the Underwriter hereunder may be
terminated by the Underwriter by notice given to and received by Retail Ventures
prior to delivery of and payment for the Firm PIES if, prior to that time, any
of the events described in Sections 9(n), 9(p) and 9(q) shall have occurred or
if the Underwriter shall decline to purchase the PIES for any reason permitted
under this Agreement.
          12. Reimbursement of Underwriter’s Expenses. If (a) Retail Ventures
shall fail to tender the PIES for delivery to the Underwriter by reason of any
failure, refusal or inability on the part of Retail Ventures or DSW to perform
any agreement on their part to be performed, or because any other condition to
the Underwriter’s obligations hereunder required to be fulfilled by Retail
Ventures or DSW is not fulfilled for any reason or (b) the Underwriter shall
decline to purchase the PIES for any reason permitted under this Agreement or
terminate this Agreement pursuant to Section 11, Retail Ventures will reimburse
the Underwriter for all reasonable out-of-pocket expenses (including the fees
and disbursements of counsel) incurred by the Underwriter in connection with
this Agreement and the proposed purchase of the PIES, and in connection with any
investigation or preparation made by them in respect of the marketing of the
PIES or in contemplation of the performance by them of their obligations
hereunder, and upon demand Retail Ventures shall pay the full amount thereof to
the Underwriter
          13. Research Analyst Independence. Each of Retail Ventures and DSW
acknowledges that the Underwriter’s research analysts and research departments
are required to be independent from their respective investment banking
divisions and are subject to certain regulations and internal policies, and that
the Underwriter’s research analysts may hold views and make statements or
investment recommendations and/or publish research reports with respect to
Retail Ventures, DSW and/or the offering that differ from the views of their
respective investment banking divisions. Retail Ventures and DSW each hereby
waive and release, to the fullest extent permitted by law, any claims that
Retail Ventures or DSW may have against the Underwriter with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to Retail Ventures or
DSW by the Underwriter’s investment banking divisions. Retail Ventures and DSW
acknowledge that the Underwriter is a full service securities firm and as such
from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the companies that may be the
subject of the transactions contemplated by this Agreement.

61



--------------------------------------------------------------------------------



 



          14. No Fiduciary Duty. Retail Ventures and DSW acknowledge and agree
that in connection with this offering, the sale of the PIES or any other
services the Underwriter may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Underwriter: (i) no fiduciary or agency relationship between the
Retail Ventures, DSW and any other person, on the one hand, and the Underwriter,
on the other, exists; (ii) the Underwriter is not acting as advisors, expert or
otherwise, to either Retail Ventures or DSW, including, without limitation, with
respect to the determination of the public offering price of the PIES, and such
relationship between Retail Ventures and DSW, on the one hand, and the
Underwriter, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Underwriter
may have to Retail Ventures or DSW shall be limited to those duties and
obligations specifically stated herein; and (iv) the Underwriter and its
affiliates may have interests that differ from those of Retail Ventures and DSW.
Retail Ventures and DSW hereby waive any claims that Retail Ventures or DSW may
have against the Underwriter with respect to any breach of fiduciary duty in
connection with this offering.
          15. Notices, Etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
          (a) if to the Underwriter, shall be delivered or sent by mail, telex
or facsimile transmission to (i) Lehman Brothers Inc., 605 Third Avenue, New
York, New York 10158, Attention: Syndicate Department (Fax: 646-497-4815), with
a copy, in the case of any notice pursuant to Section 10(c), to the Director of
Litigation, Office of the General Counsel, Lehman Brothers Inc., 399 Park
Avenue, 10th Floor, New York, NY 10022 (Fax: 212-520-0421), and (ii) with a
copy, which shall not constitute notice, to Debevoise & Plimpton LLP, 919 Third
Avenue, New York, NY 10022, Attention: Steven J. Slutzky, Esq. (Fax:
212-909-6836);
          (b) if to Retail Ventures, (i) shall be delivered or sent by mail,
telex or facsimile transmission to Julia A. Davis, Esq., General Counsel, 3241
Westerville Road, Columbus, OH 43223 (Fax: 614-337-4682) and (ii) with a copy,
which shall not constitute notice, to Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, NY 10036, Attention: Robert M. Chilstrom, Esq.
(Fax: 212-735-2000);
          (c) if to DSW, (i) shall be delivered or sent by mail, telex or
facsimile transmission to William L. Jordan, Esq., General Counsel, 4150 East
5th Avenue, Columbus, Ohio 43219 (Fax: 614-872- 1464) and (ii) with a copy,
which shall not constitute notice, to Skadden,

62



--------------------------------------------------------------------------------



 



Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036,
Attention: Robert M. Chilstrom, Esq. (Fax: 212-735-2000).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. Retail Ventures and DSW shall be entitled to act and
rely upon any request, consent, notice or agreement given or made by the
Underwriter.
          16. Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Underwriter, Retail Ventures,
DSW, and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
(A) the representations, warranties, indemnities and agreements of Retail
Ventures and DSW contained in this Agreement shall also be deemed to be for the
benefit of the directors, officers and employees of the Underwriter and each
person or persons, if any, who control the Underwriter within the meaning of
Section 15 of the Securities Act and (B) the indemnity agreement of the
Underwriter contained in Section 10(c) of this Agreement shall be deemed to be
for the benefit of the directors of Retail Ventures and DSW, the officers of
Retail Ventures who have signed the PIES Registration Statement and any person
controlling Retail Ventures within the meaning of Section 15 of the Securities
Act and officers of DSW who have signed the Shares Registration Statement.
Nothing in this Agreement is intended or shall be construed to give any person,
other than the persons referred to in this Section 15, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.
          17. Survival. The respective indemnities, representations, warranties
and agreements of Retail Ventures, DSW and the Underwriter contained in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the PIES and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them.
          18. Definition of the Terms “Business Day” and “Subsidiary.” For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close and (b) ”subsidiary” has the meaning set forth in Rule 405 of the Rules
and Regulations and includes both partnerships and subsidiaries.
          19. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          20. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts

63



--------------------------------------------------------------------------------



 




shall each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.
          21. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

64



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the agreement among Retail
Ventures, DSW and the Underwriter, please indicate your acceptance in the space
provided for that purpose below.

             
 
                Very truly yours,    
 
                Retail Ventures, Inc.    
 
           
 
  By:   /s/ James A. McGrady     
 
           
 
      Name: James A. McGrady    
 
      Title: Executive Vice President, Chief Financial Officer, Treasurer and
Secretary    
 
                DSW Inc.    
 
           
 
  By:   /s/ Douglas J. Probst     
 
           
 
      Name: Douglas J. Probst    
 
      Title: Executive Vice President, Chief Financial Officer and Treasurer    

Confirmed and accepted as of
the date first above mentioned
Lehman Brothers Inc.

         
 
       
By:
  /s/ Michael A. Goldberg     
 
 
 
   
Name:
  Michael A. Goldberg     
 
 
 
   
Title:
  Managing Director     
 
       

65



--------------------------------------------------------------------------------



 



SCHEDULE I – COMMITMENTS FOR FIRM PIES
Underwriting Agreement dated August 10, 2006

              Principal Amount of PIES   Underwriter   to be Purchased  
Lehman Brothers Inc.
  $ 125,000,000  
 
       
Total
  $ 125,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II – COMMITMENTS FOR OPTIONAL PIES
Underwriting Agreement dated August 10, 2006

              Principal Amount of PIES   Underwriter   to be Purchased  
Lehman Brothers Inc.
  $ 18,750,000  
 
       
Total
  $ 18,750,000  
 
     

2



--------------------------------------------------------------------------------



 



SCHEDULE III
Retail Ventures Free Writing Prospectuses:
RVI Free Writing Prospectus, filed with the Commission pursuant to Rule 433 on
August 10, 2006.
DSW Free Writing Prospectuses:
DSW Free Writing Prospectus, filed with the Commission pursuant to Rule 433 on
August 10, 2006.

3



--------------------------------------------------------------------------------



 



SCHEDULE IV
Applicable Contracts
All applicable UCC-1 Financing Statements

4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF LOCK-UP LETTER AGREEMENT FOR DIRECTORS AND OFFICERS
Lock-Up Letter Agreement
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
Dear Sirs:
The undersigned understands that you propose to enter into an Underwriting
Agreement (the “Underwriting Agreement”) providing for the purchase by you (the
“Underwriter”) of certain Premium Income Exchangeable Securities (the “PIES”) of
Retail Ventures, Inc. (“Retail Ventures”), which PIES are mandatorily
exchangeable for Class A common shares, no par value per share (the “Common
Shares”), of DSW Inc., an Ohio corporation (“DSW”), and that the Underwriter
proposes to reoffer the PIES to the public (the “Offering”).
In consideration of the execution of the Underwriting Agreement by the
Underwriter, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Lehman
Brothers Inc., as Underwriter, the undersigned will not, directly or indirectly,
(1) offer for sale, sell, pledge, or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Common Shares
(including, without limitation, Common Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and Common Shares that may
be issued or delivered upon exercise of any option or warrant) or securities
convertible into or exchangeable for Common Shares owned by the undersigned on
the date of execution of this Lock-Up Letter Agreement or on the date of the
completion of the Offering or announce any intention to do any of the foregoing,
or (2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such Common Shares, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Shares or other securities, in
cash or otherwise, for a period of 90 days after the date of the final
prospectus relating to the Offering.
Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Common Shares without the prior written consent of
Lehman Brothers Inc.,

5



--------------------------------------------------------------------------------



 



provided that (1) Lehman Brothers Inc. receives a signed lock-up agreement for
the balance of the lockup period from each donee, trustee, distributee, or
transferee, as the case may be, (2) any such transfer shall not involve a
disposition for value and (3) each transfer is:
     (i) a bona fide gift or gifts; or
     (ii) to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or
     (iii) as a distribution to limited partners or stockholders of the
undersigned; or
     (iv) to the undersigned’s affiliates or to any investment fund or other
entity controlled or managed by the undersigned,
provided, in each case, that no filings relating to the beneficial ownership of
securities of DSW shall be required or voluntarily made by the undersigned or
such donee, trustee, distribute or transferee, as the case may be, in connection
with such transfer for the duration of the 90-day restricted period (as the same
may be extended as described below).
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period Retail Ventures or DSW issues an earnings release or material
news or a material event relating to Retail Ventures or DSW occurs or (2) prior
to the expiration of the 90-day restricted period, Retail Ventures or DSW
announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period, then the restrictions imposed by
this letter shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.
In furtherance of the foregoing, DSW and its Transfer Agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.
It is understood that, if Retail Ventures notifies you that it does not intend
to proceed with the Offering, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the PIES, the undersigned will be released from all obligations
under this Lock-Up Letter Agreement.
The undersigned understands that Retail Ventures and the Underwriter will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.

6



--------------------------------------------------------------------------------



 



Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
Retail Ventures and the Underwriter.

7



--------------------------------------------------------------------------------



 



The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

             
 
                Very truly yours,    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                                        

8



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF LOCK-UP LETTER AGREEMENT FOR SCHOTTENSTEIN STORES CORPORATION
Lock-Up Letter Agreement
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
Dear Sirs:
The undersigned understands that you propose to enter into an Underwriting
Agreement (the “Underwriting Agreement”) providing for the purchase by you (the
“Underwriter”) of certain Premium Income Exchangeable Securities (the “PIES”) of
Retail Ventures, Inc. (“Retail Ventures”), which PIES are mandatorily
exchangeable for Class A common shares, no par value per share (the “Common
Shares”), of DSW Inc., an Ohio corporation (“DSW”), and that the Underwriter
proposes to reoffer the PIES to the public (the “Offering”).
In consideration of the execution of the Underwriting Agreement by the
Underwriter, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Lehman
Brothers Inc. as Underwriter, the undersigned will not, directly or indirectly,
(1) offer for sale, sell, pledge, or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Common Shares
(including, without limitation, Common Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and Common Shares that may
be issued or delivered upon exercise of any option or warrant) or securities
convertible into or exchangeable for Common Shares owned by the undersigned on
the date of execution of this Lock-Up Letter Agreement or on the date of the
completion of the Offering or announce any intention to do any of the foregoing,
or (2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such Common Shares, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Shares or other securities, in
cash or otherwise, for a period of 90 days after the date of the final
prospectus relating to the Offering.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Common Shares without the prior written consent of
Lehman Brothers Inc., provided that (1) Lehman Brothers Inc. receives a signed
lock-up agreement for the balance of the lockup period from each donee, trustee,
distributee, or transferee, as the case may be, (2) any such transfer shall not
involve a disposition for value and (3) each transfer is:
     (i) as a bona fide gift or gifts; or
     (ii) to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or
     (iii) as a distribution to limited partners or stockholders of the
undersigned; or
     (iv) to the undersigned’s affiliates or to any investment fund or other
entity controlled or managed by the undersigned,
provided, in each case, that no filings relating to the beneficial ownership of
securities of DSW shall be required or voluntarily made by the undersigned or
such donee, trustee, distribute or transferee, as the case may be, in connection
with such transfer for the duration of the 90-day restricted period (as the same
may be extended as described below).
Notwithstanding the foregoing, the undersigned may (i) transfer the warrants
issued by Retail Ventures, as described in the most recent preliminary
prospectus relating to the Offering (the “Warrants”) it currently holds or (ii)
exercise such Warrants for Common Shares without the prior written consent of
Lehman Brothers Inc.; provided, however, in the case of the foregoing clause
(ii) that any Common Shares received by the undersigned in connection with the
exercise of the Warrants during the 90-day restricted period (as the same may be
extended as described below) shall otherwise be subject to the restrictions
imposed by this Lock-Up Agreement Letter. The Warrants are, at the option of the
holder, exercisable into either common shares of Retail Ventures or Common
Shares which may be acquired by Retail Ventures upon exchange of certain DSW
Class B Shares held by Retail Ventures pursuant to the Exchange Agreement, dated
July 5, 2005, by and between Retail Ventures and DSW, which are not being
pledged to secure Retail Ventures’ obligations under the PIES.
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period Retail Ventures or DSW issues an earnings release or material
news or a material event relating to Retail Ventures or DSW occurs or (2) prior
to the expiration of the 90-day restricted period, Retail Ventures or DSW
announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period, then the

2



--------------------------------------------------------------------------------



 



restrictions imposed by this letter shall continue to apply until the expiration
of the 18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.
In furtherance of the foregoing, DSW and its Transfer Agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.
It is understood that, if Retail Ventures notifies you that it does not intend
to proceed with the Offering, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the PIES, the undersigned will be released from all obligations
under this Lock-Up Letter Agreement.
The undersigned understands that Retail Ventures and the Underwriter will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
Retail Ventures and the Underwriter.

3



--------------------------------------------------------------------------------



 



The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

             
 
                Very truly yours,    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
Dated: July 26, 2006
           

4



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF LOCK-UP LETTER AGREEMENT FOR
JAY SCHOTTENSTEIN, ARI DESHE AND JON DIAMOND
Lock-Up Letter Agreement
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
The undersigned understands that you propose to enter into an Underwriting
Agreement (the “Underwriting Agreement”) providing for the purchase by you (the
“Underwriter”) of certain Premium Income Exchangeable Securities (the “PIES”) of
Retail Ventures, Inc. (“Retail Ventures”), which PIES are mandatorily
exchangeable for Class A common shares, no par value per share (the “Common
Shares”), of DSW Inc., an Ohio corporation (“DSW”), and that the Underwriter
proposes to reoffer the PIES to the public (the “Offering”).
In consideration of the execution of the Underwriting Agreement by the
Underwriter, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Lehman
Brothers Inc., as Underwriter, the undersigned will not, directly or indirectly,
(1) offer for sale, sell, pledge, or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Common Shares
(including, without limitation, Common Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and Common Shares that may
be issued or delivered upon exercise of any option or warrant, but excluding,
notwithstanding anything to the contrary in this Lock-Up Letter Agreement, the
sale by Schottenstein Stores Corporation of any warrant which may at the
holder’s election be exercisable into Common Shares, provided that the transfer
of such warrant is permitted by the separate lock-up letter agreement, dated
July 26, 2006, between Schottenstein Stores Corporation and Lehman Brothers
Inc., a copy of which is attached hereto) or securities convertible into or
exchangeable for Common Shares owned by the undersigned on the date of execution
of this Lock-Up Letter Agreement or on the date of the completion of the
Offering or announce any intention to do any of the foregoing, or (2) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of such Common
Shares, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Shares or other securities, in cash or
otherwise, for a period of 90 days after the date of the final prospectus
relating to the Offering.
Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Common Shares without the prior written consent of
Lehman Brothers Inc., provided that (1) Lehman Brothers Inc. receives a signed
lock-up agreement for the balance of the lockup period

 



--------------------------------------------------------------------------------



 



from each donee, trustee, distributee, or transferee, as the case may be,
(2) any such transfer shall not involve a disposition for value and (3) each
transfer is:
     (i) a bona fide gift or gifts; or
     (ii) to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or
     (iii) as a distribution to limited partners or stockholders of the
undersigned; or
     (iv) to the undersigned’s affiliates or to any investment fund or other
entity controlled or managed by the undersigned,
provided, in each case, that no filings relating to the beneficial ownership of
securities of DSW shall be required or voluntarily made by the undersigned or
such donee, trustee, distribute or transferee, as the case may be, in connection
with such transfer for the duration of the 90-day restricted period (as the same
may be extended as described below).
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period Retail Ventures or DSW issues an earnings release or material
news or a material event relating to Retail Ventures or DSW occurs or (2) prior
to the expiration of the 90-day restricted period, Retail Ventures or DSW
announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period, then the restrictions imposed by
this letter shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.
In furtherance of the foregoing, DSW and its Transfer Agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.
It is understood that, if Retail Ventures notifies you that it does not intend
to proceed with the Offering, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the PIES, the undersigned will be released from all obligations
under this Lock-Up Letter Agreement.
The undersigned understands that Retail Ventures and the Underwriter will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
Retail Ventures and the Underwriter.

2



--------------------------------------------------------------------------------



 



The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

             
 
                Very truly yours,    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                                        

3